                           I~ THE U;\'ITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    BLUE CROSS BLUE SHIELD                                       CIVIL ACTION
    ASSOCIATION, et al.
                                                                 Ko. 13-4663
      v.

    GLAXOS~ITHKLINE LLC

                                          MEMORANDt;M
    Juan R. Sanchez, C.J.                                                      Sep tern her 30, 2019

           Plaintiffs, 38 private health insurance companies that purchased billions of dollars' worth

of adulterated pharmaceutical drugs from Defendant GlaxoSmithKline LLC (GSK), bring claims

under the Racketeer Influenced and Corrupt Organizations Act (RICO) and Pennsylvania law,

alleging they purchased the drugs at issue based on GSK's misrepresentations that the drugs were

manufactured in accordance with the Food and Drug Administration's "current Good

~anufacturing Practices." 1 Plaintiffs claim the adulterated drugs were worthless and had they

known of the adulteration, they would not have included the drugs in their formularies. GSK has

moved for summary judgment as to all claims pursuant to Federal Rule of Civil Procedure 56.

Because Plaintiffs' RICO (Counts I - III) and unjust enrichment (Count VII) claims fail as a matter

of law, GSK's motion for summary judgment will be granted as to those claims. The motion will

be denied as to Plaintiffs' remaining claims for fraud (Count IV), civil insurance fraud pursuant to

I 8 Pa. Cons. Stat. § 4 I 17 (Count V), negligent misrepresentation (Count VI), and breach of express

warranty (Count VIII), and breach of implied warranty of merchantability (Count IX), which

present genuine issues of material fact for trial.




1
  At the time of filing, 41 private health insurance companies were named as plaintiffs in this
action. Since then, three plaintiffs-Blue Cross ofldaho Health Service, Inc., Health Care Services
Corporation, and Horizon Blue Cross Blue Shield of New Jersey- have settled with GSK.
BACKGROUND 2

        A.     Current Good Manufacturing Practices                and   the   Food    and    Drug
               Administration's Enforcement Authority

       The Food and Drug Administration (FDA) oversees compliance and enforcement of the

federal Food, Drug and Cosmetic Act (FDCA), 21 U.S.C. § 301, et seq. Pursuant to its rulemaking

authority, the FDA promulgates "current Good Manufacturing Practices" (cGMPs). See 21 C.F.R.

§ 210-11. CG MPs address a variety of aspects of the drug manufacturing process, such as

personnel, facilities, equipment, packaging, distribution, laboratory controls, and record keeping.

See id. If a manufacturer does not comply with cGMPs, any drug it makes is considered

"adulterated" under the FDCA and may not be distributed or sold in the United States. See 21

C.S.C. §§ 33 l(a), 35l(a)(2)(B). The fact that a drug was manufactured under conditions not in

compliance with cGMPs, however, "does not mean that there is necessarily something wrong with

the drug[)." GSK's Mot. for Summ. J. (GSK Mot.) Ex. 1. In fact, "there is some level of [c]GMP

nonconforming product" on the market at any given time. Id. Ex. 8, at 299:11-300:3. And in most

instances, the FDA advises consumers currently taking such drugs to not interrupt their drug

therapy. See id. Ex. 1.

       To ensure drugs are manufactured in compliance with cGMPs, the FDA has various

regulatory enforcement tools to address violations. The FDA' s response to cGMP violations

depends on the nature of those violations and on the specific drugs involved. See id. As part of its

oversight duties, the FDA inspects drug manufacturing facilities and reviews documentation to

verify the manufacturer's compliance with cGMP requirements. See 21 U.S.C. § 374. In instances


2
  In evaluating a motion for summary judgment, a court must "view the facts in the light most
favorable to the non-moving party and must make all reasonable inferences in that party's favor."
Hugh v. Butler Cty. Family YMC'A, 418 F.3d 265, 267 (3d Cir. 2005). Except where noted, the
facts presented herein are undisputed. The Court further notes that the citations to the voluminous
record in this case are to the exhibits as numbered and attached to the parties' submissions.
                                                 2
where the FDA observes a "significant objectionable condition relating to products and/or

processes, or other violations of the [FDCA)," the FDA issues a "Form 483" notice, notifying "the

inspected establishment's top management in writing" of the observations. GSK Mot. Ex. 3, at

§ 5.2.3. If a manufacturer fails to address the observations made in the Form 483 notice, the FDA

may issue a warning letter when the violations are of regulatory significance. See id. Ex. 4, at 3.

The FDA issues numerous warning letters each year. See. e.g, id. Ex. 5, at 1 (noting from 2000 to

2004, the FDA issued an average to 53 cGMP-related warning letters each year).

        If the manufacturer does not correct the deficiencies identified in the warning letter, the

FDA may request that the manufacturer voluntarily recall the drugs it sold which did not meet

cGMP regulations. See id. Ex. 4, at 3. The FDA may also seize affected drugs or enjoin the

manufacturer from producing the drug in question. See id.; see also 21 U.S.C. §§ 332,334. If the

FDA proceeds by way of a seizure or injunction, it may enter into a consent decree with the

manufacturer requiring the manufacturer to take certain steps to correct the cG:'viP violations or

stop manufacturing at the offending plant. The FDA has the discretion to choose its enforcement

mechanism, and "[ t ]he FDA' s decision-making process with respect to seizures and consent

decrees is complex and involves a variety of legal and practical considerations." See GSK :'viot.

Ex. 13, at 110.

        B.        SB Pharmco and the Cidra Plant

        From 2000 to 2005 (the Relevant Period), SB Pharmco Puerto Rico Inc. (SB Pharmco)

owned and operated a pharmaceutical manufacturing plant in Cidra, Puerto Rico (the Cidra Plant).

See Pls.' Resp. in Opp 'n to :'viot. for Summ. J. (Pls.' Opp 'n) Ex. 5, at 126:9-17. Originally built in

1978 to manufacture a single drug, the Cidra Plant was manufacturing 267 different drugs by 2004.

See id. Ex. 3 GSK-ECK-10-25620. Among the drugs SB Pharmco manufactured at the Cidra Plant

were the seventeen drugs at issue in this case-Albenza, Avandia, Avandamet, Bactroban,
                                                   3
Compazine, Coreg, Denavir, Dibenzyline, Dyazide, Dyrenium, Factive, Horowitz, Kytril, Paxil

IR, Pmdl OS, Stelazine, and Thorazine (collectively, the At-Issue Drugs). 3 See id Ex. 12, at 4-6.

        SB Pharmco, a Puerto Rican corporation, and GSK, a Delaware Limited Liability

Company, are both indirect subsidiaries of GlaxoSmithKline plc, a United Kingdom holding

company. See id Ex. 2. SB Pharmco was responsible for manufacturing the At-Issue Drugs while

GSK was responsible for marketing and selling the At-Issue Drugs in the United States. Plaintiffs'

contend a drug product's "label and other written material convey a drug company's assurance

that its drugs are properly manufacture and conform to their representative properties."4 See Pis.'

Opp'n Ex. 142 ,;~ 17, 36, 40, 40 n.18; Id. Ex. 18 at~ 14; id. Ex. 89, at 47:25-48:3. GSK marked

products manufactured at the Cidra Plant as "best-in-class" and the "gold standard," and asserted

their "superior potency, efficacy, and safety profile." Id. Ex. 143, at 161: 14-17, 186:5-10, 131 :6-

12; 214:21-215:3.

        C.      Plaintiffs and Their Purchase of the At-Issue Drugs

        Plaintiffs are 38 of the largest health insurance providers in the United States, collectively

representing approximately 60% of the Cnited States market for non-governmental health

insurance. During the Relevant Period, Plaintiffs provided health insurance coverage pursuant to

the terms of plan benefit contracts with plan sponsors, i.e., employers and individuals. See GSK

;\1ot. Ex. 20, at   ~   20; id. Ex. 21, at 103: 15:23. Each plan sponsor "would have a contract that

describes the services and the scope" of coverage provided under the plan and would be issued a


3
 This fact is undisputed except to the extent GSK notes that some At-Issue Drugs were also
manufactured at other facilities. See GSK' s Resp. to Pls.' Statement of Material Facts ~ 10.
4
  GSK disputes this fact, asserting Plaintiffs' expert Dr. David A. Kessler testified that a product
label does not state whether a product was made in conformity with cGMPs. See GSK Resp.
Statement of Material Facts Ex. 18, at 224:9-14 ("Q. Does the product label state that a product is
made in conformity with current good manufacturing practices? A. No, but it says that a label has
certain things about that and has to have .... ").
                                                   4
"benefit plan document." Id Ex. 22, at 76:8-14. Plaintiffs also provided services pursuant to

"administrative services only" plans for self-insured, self-funded, and government plans. See, e.g,

Pis.' Opp'n Ex. 148; id. Ex. 151.

       During the Relevant Period, each Plaintiff maintained one or more formularies of

prescription drugs, which provided the list of the drugs covered by the health benefit plans

Plaintiffs administered. See Am. Compl.   ~   181. ~ost Plaintiffs, during at least a portion of the

Relevant Period, were advised by one or more Pharmacy and Therapeutics committees (P&T

committee), which members typically included physicians and pharmacists. 5 See id. The P&T

committees advised Plaintiffs on the content of their formularies, including whether to provide or

discontinue coverage for a drug. In developing their recommendations, P&T committees typically

reviewed information supplied by the drug's seller, as well as clinical and scientific studies. See

Pis.' Opp'n Ex. 188, at 30:7-15; id. Ex. 152, at 251: 11-20. For some Plaintiffs, the P&T committee

worked with a third-party pharmacy benefit manager (PBM), which provided certain

administrative services. In some cases, the PBM supplied the P&T committee with clinical

information and recommended formularies, while in others, Plaintiffs would adopt formularies as




5 Plaintiffs utilizing a P&T committee include: Aetna, Inc.; Amerigroup/H~S; AvMed Health
Plans; BlueCross BlueShield of Alabama; Blue Cross Blue Shield Association; Blue Cross Blue
Shield of Delaware; Blue Cross and Blue Shield of Florida, Inc.; Blue Cross and Blue Shield of
Kansas City; Louisiana Health Service Indemnity Company d/b/a Blue Cross and Blue Shield of
Louisiana; Blue Cross Blue Shield of Minnesota; BlueCross BlueShield of Tennessee; Blue Cross
Blue Shield of Montana, Inc.; Connecticut General Life Insurance Company; Emblem Health;
Group Health Cooperative; Health.""'Jet, Inc.; Highmark Inc.; Highmark West Virginia, Inc. d/b/a
Highmark Blue Cross Blue Shield West Virginia; Horizon Blue Cross Blue Shield of:'Jew Jersey;
KPS Health Plans; Blue Cross Blue Shield of North Dakota d/b/a Nordian; Premera Blue Cross;
Priority Health; The Regence Group; CSAble Mutual Insurance Company d/b/a Arkansas Blue
Cross and Blue Shield and HMO Partners; Inc. d/b/a Health Advantage; WellCare Health Plans,
Inc.; Wellmark Health Plan oflowa, Inc. and Wellmark Inc. d/b/a Wellmark Blue Cross and Blue
Shield of Iowa; and Well Point, Inc.

                                                  5
developed by their PBM. 6 See id Ex. 152, 222:24-223:18; id Ex. 206, at 21:8-22:8; id Ex. 207,

at 122:23-123:11; id Ex. 149, at 112:1-16; id. Ex. 201, at 70:17-71:2; id Ex. 159, at 97:3-19,

98:13-25, 103:1-12.

        During the Relevant Period, Plaintiffs most commonly operated "open formularies," which

provided that "any drug that is an FDA-approved drug would be covered [or] eligible for coverage

under the formulary," subject to exclusions in the plan benefit contract. See GSK :\1ot. Ex. 31, at

212:11-18. In an open formulary, "as a new [FDA-approved drug] would come out, it would

automatically be added to the formulary." Id. Ex. 49, at 179:23-180:7. Plaintiffs' formularies

generally provided varying tiers (or co-pay levels) for covered drugs.

       Plaintiffs assert they had the ability to stop or restrict payments for FDA-approved drugs

on an open formulary during the Relevant Period, through a wide-variety of enforcement

mechanisms, including:

       (1) "NDC blocks," which freeze payments for drugs identified by National Drug
       Code number; (2) exclusions from coverage under the terms of the insurer's
       Summary of Plan Description; (3) prior authorization requirements; (4) "step
       edits," which bar payment for a particular drug unless treatment with another drug
       proves unsuccessful; (5) "tier management," which gives preferential coverage
       (e.g., lower co-pays) to some drugs over others; (6) quantity restrictions; (7) limits
       on prescriber authorizations; and (8) age and gender restrictions. 7



6
  The parties dispute whether Plaintiffs considered cGMP compliance when determining the
content of their formularies or monitored covered drugs for cG:\1P violations. GSK asserts
Plaintiffs "did not consider manufacturing issues . . . in making decisions regarding their
formularies," GSK Statement of Undisputed Material Facts~ 55, and "[n]o plaintiff monitored for
cG:\1P violations during the relevant period," see id. ~ 56. Plaintiffs dispute this noting their
corporate representatives have "repeatedly and consistently testified that decisions regarding their
formularies were based on assurance that the At-Issue Drugs met cG:\1P requirements and were
what they purported to be." See Pis.' Resp. to Def.'s Statement of Undisputed Material Facts 29.
7
  GSK disputes this fact arguing Plaintiffs had no authority or ability to stop or restrict coverage
for FDA-approved drugs because doing so would breach Plaintiffs' contractual obligations with
their plan sponsors.

                                                  6
See Pis.' Opp'n Ex. 208, at 3-4; id. Ex. 186, at~ 4 & n.6.

        Through their formularies, Plaintiffs provided coverage for the At-Issue Drugs

manufactured at the Cidra Plant during the Relevant Period. 8 Plaintiffs did not directly pay GSK

for the cost of the At-Issue Drugs. Rather, pharmacies purchased prescription drugs from

wholesalers, who bought them from GSK. Plaintiffs or their PBMs would then reimburse the

pharmacy for the cost of the covered drugs pursuant to separate agreements to which GSK was not

a party. See Am. Compl.   ~   183 ("GSK caused each Plaintiffs employees or other agents to ...

process claims for payment for the At-Issue Drugs from pharmacies and pharmacy benefit

managers."); see also GSK Mot. Ex. 47, at 104:6-7 ("[Blue Cross and Blue Shield of :--Jorth

Carolina] would pay the PBM, and the PBM would pay the pharmacy.").

       D.      FDA Inspections and cGMP Issues at the Cidra Plant

       During the Relevant Period, the FDA inspected the Cidra Plant a total of nine times to

check for cGMP violations. These inspections occurred on (1) February 10-March 7, 2000; (2)

March 29-July 6, 2001; (3) February 7-April 10, 2002, (4) September 19-0ctober 9, 2002; (5)

March 17-19, 2003; (6) May 21-28, 2003; (7) October ?-December 2, 2003; (8) September 9-

November 5, 2004; and (9) December 12, 2005-January 23, 2006. See GSK Mot. Ex. 6, at 11-16.

       The FDA did not identify any cGMP violations warranting the issuance of a Form 483

notice in its first inspection ending on March 7, 2000. See id Ex. 59, at GSK-ECK-4-5352.

Following its second inspection ending on July 6, 2001, the FDA issued a Form 483 notice

containing 23 observations regarding the Cidra Plant's manufacturing process. See id Ex. 60, at


8
  The parties dispute whether GSK sought to influence insurers to place and maintain its drugs on
the insurer's formulary. Plaintiffs contend "GSK made intensive efforts to ensure that its drugs
were placed on insurers' formularies," Pls.' Statement of Material Facts~ 225, by methods such
as assigning marketing employees to specific insurers, see id. ~ 226-27, and tailoring clinical
studies to match insurers' expectations, see id. ~ 229. GSK disputes these assertions and alleges
they are immaterial to the instant case.
                                                 7
GSK-ECK-4-5377. The July 6, 2001, Form 483 notice made observations relating to issues with

the production of six of the At-Issue Drugs-Paxil OS, Compazine, Coreg, Dibenzyline, Stelazine,

and Thorazine. See generally id. The FDA closed this inspection as "Voluntary Action Indicated,"

following a meeting with Cidra and GSK personnel on September 6, 200 I, during which GSK

represented that 18 of the 23 observations were corrected and the remaining five were in the

process of being remedied. Pis.' Opp'n Ex. 45, at GSK-ECK-51-16132; id. Ex. 46, at GSK-ECK-

4-58-59.

          In its next inspection ending on April 10, 2002, the FDA issued another Form 483 notice

listing 15 cGMP violation observations relating to the production of Avandia, Bactroban,

Compazine, Paxil tablets, Paxil OS, and Thorazine. See GSK ~ot. Ex. 62, at GSK-ECK-6-47267.

Three months later, on July I, 2002, the FDA issued a warning letter to SB Pharmco noting

"inspectional findings revealed that your products Bactroban Ointment, Paxil Oral Suspension and

Thorazine tablets are" not cGMP compliant and are "adulterated within the meaning of Section

50l(a)(2)(B) of the [FDCA]." See id. Ex. 63, at GSK-ECK-4-851. At the conclusion ofa follow-

up inspection on October 9, 2002, the FDA issued a Form 483 notice identifying one

manufacturing observation, which generally asserted the Cidra Plant was not following procedures

designed to prevent microbiological contamination of drug products. See id. Ex. 64, at GSK-ECK-

4-5267.

       On August 27, 2003, and October 3, 2003, GSK's then-Manager of Global Quality

Assurance Cheryl Eckard disclosed "serious quality assurance and compliance problems at [the

Cidra Plant]" to the FDA. 9 Am. Compl. (' 107. Eckard provided the FDA with a memorandum she




9
  Eckard was later terminated from her position with GSK, which, as discussed below, led to her
filing of a False Claims Act suit on February 25, 2004.

                                                 8
prepared in April 2003 identifying "compliance gaps" at the Cidra Plant which the FDA had not

identified at the time. See GSK :\1:ot. Ex. 66, at Eckard8. She also provided other internal

documents addressing manufacturing issues at the Cidra Plant. See id Ex. 65, 49:6-50: 1O; id Ex.

66. As a result, in October 2003, the FDA's Office of Criminal Investigations executed a search

warrant at the Cidra Plant. See id Ex. 6, at 13.

        On October 27, 2003, The Pink Sheet, a publicly available pharmaceutical regulatory and

policy publication, reported that the FDA was investigating the Cidra Plant. 10 The Pink Sheet

article reported that, on an October 22, 2003, conference call, GSK Pharmaceuticals President

David Stout stated that "based on our limited conversations with [the FDA], we don't see any

interruption in supply." Id Ex. 67, at 1. GSK Chief Executive Officer J.P. Gardner was also quoted

in the article stating "[w]e are very confident in the quality of the supply we are providing at Cidra

.... " Id The article also noted GSK had disclosed the investigation in its third quarter sales and

earnings report for 2003, and had corrected the issues identified in the July 1, 2002, warning letter.

Id

       The cGMP issues at the Cidra Plant, however, did not end there. Following a further

inspection ending on December 2, 2003, the FDA issued another Form 483 notice outlining 16

cGMP violation observations, concerning the Cidra Plant's production of Avandamet, Avandia,

Coreg, Paxil tablets, Paxil OS, and Thorazine. Id Ex. 68, at GSK-ECK-7-83380. On November 5,

2004, the FDA issued another Form 483 notice with 12 manufacturing observations regarding the




10
   Plaintiffs "do not dispute that industry publications, newspaper articles, public filings or other
communications were matters of public record or otherwise available to [them] generally." Pis.'
Resp. to Def. 's Statement of Undisputed :\1:aterial Facts 39 n.4. However, Plaintiffs note that
"discovery in this case did not establish that certain industry publications were read by all
Plaintiffs." Id (citing Pls.' Opp'n Ex. 153, at 486:22-487:9 ("[W]e've not found anything to lead
us to believe that someone read [the October 2003 Pink Sheet article] or that it was shared.")).

                                                   9
production of Avandamet, Avandia, Coreg, Kytril, Paxil CR, and Paxil OS. Id Ex. 69, at GSK-

ECK-51-25986. Also in November 2004, GSK recalled over two million tablets of Paxil IR after

post-release testing showed that the tablets were potentially super- or sub-potent. Pis.' Opp'n Ex.

181, at GSK-Cidra-96686. The FDA was notified of the recall on or before December 22, 2004.

In regard to the voluntary recall, The Pink Sheet reported:

       [T]he recall is not related to the [;'Jovember 5, 2004, Form 483 notice], the company
       says. GlaxoSmithKline is working to improve its Cidra, Puerto Rico production
       facility following receipt of a second FDA "Form 483" manufacturing report ...
       GSK "continues to cooperate with the FDA on responding to the observations
       contained in the two Forms 483," the company said in a Feb. 10 earnings release
       .... The tablets originated in the Cidra, Puerto Rico facility but are not related to
       the ongoing investigation, GSK said .... 11

GSK ;\!lot. Ex. 93. In response to the Paxil IR recall, GSK created a "Communications Pack,"

which instructed employees asked about the Paxil IR recall to "[ o ]nly use the minimum

information necessary to satisfy [the] media inquiry." Pis.' Opp'n Ex. 67, at GSK-CIDRA-

1160348. The Communications Pack stated that the issue causing the recall of Paxil IR tablets did

not affect other products, see id. at GSK-CIDRA-1160348 ("Did this issue affect other GSK ...

products? No ...."), and that "GSK has every confidence in the products manufactured at [its]

Cidra site," id. at GSK-CIDRA-1160350.




11
   The FDA scrutiny of the Cidra Plant was reported in pharmaceutical publications and news
reports. See GSK Mot. Ex. 87 (noting Bactroban ointment manufactured at the Cidra Plant was
recalled after the July 2002 warning letter was issued); id. Ex. 88 (same); id. Ex. 89 (noting the
Cidra Plant, which "produces drugs that make up a fifth of[GSK's] revenue," was under the FDA's
scrutiny); id Ex. 90 ("The FDA has launched a probe into a manufacturing plant in Cidra Puerto
Rico, owned by UK-based (GSK] ... The plant in question produces drugs mostly for the US
market, including many ofGSK's core products.''); id Ex. 91 (noting the investigation of the Cidra
Plant and that the "Puerto Rican facility manufactures and packages a number of GSK products
for the C.S. market"); id. Ex. 93 ("The Puerto Rico plant has been under investigation by FDA
since October 2003 .... 'There can be no assurance as to any remedy the FDA may ultimately
seek,' the company acknowledged.").
                                                10
       E.      The Paxil CR and Avan dam et Recall and Seizure

       On February 14, 2005, GSK issued a voluntary recall of specific lots of Paxil CR and

Avandamet tablets produced at the Cidra Plant. The Paxil CR lots were recalled due to "a

manufacturing defect that [could] result in some tablets splitting apart" and the Avandamet lots

were recalled because "some tablets could have a higher level of one of the active ingredients ...

than allowed by the approved regulatory specification." Id. Ex. 57, at GSK-ECK-14-4587. GSK

advised the FDA of its recall.

       GSK prepared an internal Q&A providing "reactive" answers for GSK employees to give

when asked about the recall or the FDA inspections at the Cidra Plant. L'nder the heading "FDA

INVESTIGATIO~S AT CIDRA (only to be used if asked a direct questions)," GSK advised its

employees to state that "[GSK] is continuing production at the Cidra site, and [has] every

confidence in the quality of the products we manufacture there," and that "no other products are

affected by" the manufacturing issues identified in the voluntary recall for the Paxil CR and

Avandamet tablets. Id Ex. 175, at GSK-CIDRA-120918. Furthermore, with regard to questions

about whether there were any problems with other products manufactured at the Cidra Plant, GSK

advised its employees to state:

       All pharmaceutical manufacturing sites work to regulatory standard for good
       manufacturing practice. Product quality is paramount for GSK and the company
       takes its responsibility to manufacture safe and effective product very seriously.
       ;\Jevertheless minor production issues do arise at our sites and we have standard
       procedures in place to carry out thorough and effective investigations to determine
       the root cause of the issue and eliminate any risk to product quality. Like other sites
       in the GSK network. Cidra has such investigations ongoing.

Id at GSK-CIDRA-120919.

       On ~arch 4, 2005, the FDA and the United States Department of Justice (DOJ) seized the

remaining stocks of Paxil CR and Avandamet that were manufactured at the Cidra Plant, due to

cG~P violations. See Pis.' Opp'n Ex. 57, at GSK-ECK-14-4587. In connection with the seizure,
                                                 11
the FDA filed forfeiture complaints and obtained warrants in the C'nited States District Courts for

the Eastern District of Tennessee, the District of Puerto Rico, and the Middle and Eastern Districts

of North Carolina. See generally GSK Mot. Exs. 71-73. The affidavit attached to the seizure

complaint filed in the Middle District of North Carolina noted that "[s]ince 1996, SB Pharmco

(dba GlaxoSmithKline), Cidra, Puerto Rico, has failed to achieve consistent compliance with

FDA's current good manufacturing practice (GMP) regulation for drugs." Id. Ex. 73, at 6. The

FDA subsequently issued a press release regarding the seizure noting "[t]he agency is concerned

that GSK's violation of manufacturing standards may have resulted in the production of poor

quality drug products that could potentially pose risks to consumers." Id. Ex. 74. The FDA further

noted it was not aware of"any harm to consumers by the products subject to [the] seizure ... [and]

urge[ d] patients using the drugs to continue taking their tablets and to talk with their health care

provider." Id.

       The FDA subsequently posted a "Questions and Answers" page regarding the Paxil CR

and Avandamet seizure on its website. The FDA explained it:

        [t]ook this action because several inspections of [the Cidra Plant] where these
        products are made since 2002 revealed significant violations of FDA' s current
        Good Manufacturing Practice (GMP) regulations at this facility. These violations
        have not been adequately corrected by the firm and could result in production of
        poor quality drug products that potentially could pose risks to consumers.

Id. Ex. 75, at RegenceCam28868 l. Four days later, the FDA posted a notice on Med Watch, the

"FDA Safety Information and Adverse Event Reporting Program," noting the FDA and DOJ's

seizure of Paxil CR and Avandamet. Id. Ex. 76.

        In response to the FD A's seizure of Paxil CR and Avandamet, pharmaceutical publications

covered the seizure and the Cidra Plant in its publications. For example, The Pink Sheet noted the

"FDA 's concerns with the [Cidra Plant] go well beyond the two seized products. All told, the

recent 483 reports identify 13 different OSK products to support adverse observations .... " GSK
                                                 12
Mot. Ex. 101. Additionally, The Pink Sheet noted Paxil CR and Avandamet were vulnerable to

seizure because "of the ready availability of replacement therapies [as the] FDA would not

typically initiate a seizure against a product like Coreg [another At-Issue Drug] where there is no

generic or otherwise substitutable agent." 12 See id

       On March 17, 2005, GSK provided its marketing employees with talking points as part of

its "Customer Communication Plan" to "proactively inform prescribers" of the Avandamet

seizure. The talking points included the follow:

       Doctor, I want to inform you that we are having issues with the production of
       Avandamet:

           •   First and foremost, we want to assure you that GSK is working with the
               FDA to resolve these issues as quickly as possible

           •   This disruption in Avandamet supply is due to manufacturing issues, and
               GSK believes that these issues do not pose a health risk to patients

           •   GSK agrees with the FDA that patients should continue taking their
               A vandamet tablets while supplies last

           •   These manufacturing issues do not affect Avandia supply; in fact production
               of A vandia has been increased

           •   You may choose to transfer patients to comparable doses and dosing
               regimens of Avandia-+ metformin as separate tablets, providing the option
               for conversion back to Avandamet once supply is re-established ...

       Transition: "Now, let's discuss the benefits of adding Avandia to your patients not
       at goal on metformin or SU monotherapy."

Pis.' Opp'n Ex. 176, at GSK-CIDRA-480357. An internal Q&A regarding the seizure further

instructed GSK's account managers to warn insurers that GSK would "continue to enforce

portfolio contracts during the Avandamet and Paxil CR supply disruptions," and that "[ d]irecting


12
   Plaintiffs do not dispute that they knew or "had good reason to know of the seizure," Pis.' Resp.
to Def. 's Statement of Cndisputed Material Facts 54, but assert they "had no information regarding
'the seizure' beyond what was in the public record, and the public record included GSK's
assurances regarding the seizure," id. at 55, as detailed below.
                                                  13
Avandamet patients to products other than Avandia as the TZD component" would be considered

discriminatory conduct. Id. Ex. 217, at GSK-CIDRA-3469; id Ex. 218, at GSK-CIDRA-6634.

       On May 5, 2005, the FDA entered into a publicly available consent decree with GSK and

SB Pharmco. See GSK Mot. Ex. 78. The consent decree required a temporary production halt of

Avandamet, but did not require GSK to close the Cidra Plant or cease production of any other At-

Issue Drug. Id. Furthermore, the consent decree did not withdraw FDA approval for any of the At-

Issue Drugs. Rather, as a result of the consent decree, GSK hired Quantic Regulatory Services, a

third-party auditor, to evaluate the Cidra Plant and its manufacturing process. 13 Id. Ex. 79, at GSK-

ECK-10-18713.

       As part of the consent decree, Quantic provided regulatory oversight from 2005 to 2007.

Quantic's audit of the Cidra Plant was an "intense, in-depth, and atypical third-party audit that

covered each and every operational area of the Cidra site." Pls.' Opp'n Ex. 31, at 17. Quantic's

evaluation was 200 times greater than the typical FDA inspections, and involved a "systems-based

cGMP inspection." Id. Ex. 60. The consent decree required Quantic to certify, within 120 days,

that the "methods, facilities, and controls at [GSK' s] Cidra facility are operated and administered

in conformity with CGMP requirements." GSK Mot. Ex. 78, at 11. If the Cidra Plant was not


13
   Two months later, in July 2005, GSK voluntarily recalled an additional nine batches of Paxil IR.
As it had done for its previous recalls, on July 12, 2005, GSK issued a "Communications Pack"
for its employees regarding the recall. This Communications Pack included statements regarding
how the voluntary recall related to the consent decree. Specifically, GSK advised its employees to
state that the Paxil IR recall was "an isolated issue concerning one tablet compression machine at
the Cidra manufacturing site. It is not connected with past or current FDA investigations at the
site, or with the Consent Decree agreed between the FDA and GSK." Pls.' Opp'n Ex. 182, at GSK-
CIDRA-44377.
         GSK also started "experiencing a new shortage of its Coreg heart drug and diabetes drug
Avandamet in the United States, due to processing difficulties at [the Cidra Plant] ... stem[ing]
from earlier manufacturing issues .... " Pls.' Opp 'n Ex. 183. In an article on the shortage, GSK
spokeswoman Nancy Pekarek stated the "new problems occurred because of new documentation
mechanisms set in place in response to the consent de( c ]ree, which is creating a logjam of getting
drugs through the pipeline and out the door." Id.
                                                   14
operating in compliance with cGMPs, the consent decree further required Quantic, within 150

days, to submit a written report to the FDA detailing the deficiencies, the corrective measures OSK

had taken to address the deficiencies, and the GSK's future plans to correct the deficiencies. Id at

12. Quantic did not issue the 120-day certification, but issued a report detailing 346 outstanding

cGMP issues-substantially more than the FDA had found during its five years of investigation at

the Cidra Plant during the Relevant Period. See Pis.' Opp'n Ex. 61, at GSK-CIDRA-73326.

       In September 2005, OSK delivered Quantic's findings to the FDA, along with a report

outlining a list of permanent corrective measures and a set of interim controls to "'provide ongoing

product quality" assurance while it implemented permanent measures. Quantic's findings were

designated "Confidential Proprietary Information." Pis.' Ex. 60, at OSK-ECK-10-18715. The

Cidra Plant continued operating under Quantic's third-party oversight. In 2007, OSK announced

the Cidra Plant would be ceasing manufacturing operations for reasons unrelated to the FDA's

regulatory actions and would close in 2009. SB Pharmco was dissolved in 2008 and manufacturing

at the Cidra Plant ceased in 2009.

       F. Consumer Litigation Related to the Cidra Plant

       The cGMP compliance issues at the Cidra Plant resulted in the filing of three consumer

lawsuits between 2003 and 2006 relating to GSK's production of Paxil. On December 2, 2003,

Caroline Paras filed a putative class action against SmithKline Beecham in the Superior Court of

California, Los Angeles County, on behalf of all consumers who purchased "Paxil Oral Suspension

and/or Paxil tablets." GSK Mot. Ex. 195, at (' 4. The Paras action alleged from "'June 1997,

through and including the present," the drugs were "manufactured in such a manner that the Paxil

failed to comply with Good Manufacturing Practices ('GMPs') and therefore failed to have the

safety, quality and purity that it purported or was represented to possess." Id(' 5. The Paras action



                                                 15
asserted claims for, inter alia, breach of implied warranty, negligent or fraudulent

misrepresentation or concealment, and unjust enrichment. The case settled in September 2004.

          On September 21, 2004, Lois Cole filed another putative class action complaint against

SmithKline Beecham in the Superior Court of California, Orange County, on behalf of all

consumers who purchased Paxil OS and Paxil CR tablets, asserting the drugs were "manufactured

in such a manner that [they] failed to comply with Good Manufacturing Practices." Id. Ex. 196, at

~    5. The Cole action asserted claims for, inter alia, breach of implied warranty, negligent or

fraudulent misrepresentation or concealment, and unjust enrichment. On March 23, 2005, Cole

filed a second amended complaint, which added allegations relating to the FDA' s seizure of Paxil

CR and Avandamet. Id. Ex. 197.

          On March 6, 2006, Alma Simonet filed a putative class action against, inter alia, GSK and

SB Pharmco in the United States District Court for the District of Puerto Rico on behalf of all

consumers who purchased Paxil CR. The complaint in the Simonet action alleged that "[s]ince

1996 Defendants have failed to achieve consistent compliance with FDA' s current good

manufacturing practice ('GMP') regulations for drugs." Id. Ex. 199, at~ 13. The Simonet plaintiffs

brought claims for breach of express and implied warranties, fraudulent misrepresentation, and

fraudulent concealment. The plaintiffs' allegations related to the FDA inspections and enforcement

action from 2002 up to the 2005 seizure of Paxil CR and Avandamet.

          In July 2007, Cole withdrew as the named plaintiff in the Cole action and was replaced by

Julie Goldenberg. See id. Ex. 200, at 3-6. Additionally, Cniversal Care Inc., a third-party payor,

was added as a named plaintiff in the Cole/Goldenberg action. 14 See id. at 7-8. In February 2009,



14
   A third-party payor is an entity that provides prescription drug benefits to insureds, such as
insurance companies, government agencies, unions, and employers.

                                                 16
the Simonet action was effectively merged with the Cole/Goldenberg action for settlement

purposes as Goldenberg and Universal Care were also added as named plaintiffs in the Simonet

action. On February 27, 2009, the plaintiffs in the Simonet action moved for preliminary approval

of a class settlement, consisting of a "consumer class" and a "third-party payor class." Id. Ex. 202.

The third-party payor class included "all entities in the United States and its territories (other than

Medicaid, Medicare, and other federally-funded government healthcare programs) that purchased,

paid for or reimbursed for (in whole or in part) Paxil CR between April 1, 2002 and March 4,

2005." Id. Ex. 203, at ,r 1. All Plaintiffs in the instant action were members of the third-party payor

class in Simonet. Plaintiffs received notice of the class action settlement on March 20, 2009, see

id. Ex. 204, and twenty Plaintiffs retained their current counsel to negotiate with class counsel on

their behalf for the settlement. 15 On September 4, 2009, the court approved the settlement

agreement and dismissed the action. See id. Ex. 213.

       G.      Eckard's False Claims Act Litigation and Criminal Indictment of SB Pharmco

       The cGMP compliance issues also spawned a False Claims Act qui tam action. On

February 27, 2004, former GSK Manager of Global Quality Assurance Cheryl Eckard filed a False

Claims Act whistleblower complaint against GSK relating to the cGMP violations she had

observed at the Cidra Plant and reported to the FDA in 2003. US ex rel. Cheryl Eckard v.

GlaxoSmithKline, et al., No. 04-10375 (D. Mass). On July 17, 2007, Eckard sought leave to file a

second amended complaint. In response, GSK moved to seal the second amended complaint. On


15
  The twenty Plaintiffs are Aetna; Amerigroup; AvMed; Blue Cross Blue Shield Association;
Cigna; WellPoint; Blue Cross Blue Shield of Minnesota; Blue Cross Blue Shield of Louisiana;
Blue Cross Blue Shield Association; Blue Cross Blue Shield Florida; Blue Cross Blue Shield
Kansas; Blue Cross Blue Shield North Carolina; Blue Cross Blue Shield Rhode Island; Blue Cross
Blue Shield Tennessee; Government Employees Health Association; Healthi'I\Jow New York;
Group Health Cooperative; KPS Health Plans; Nordian; Priority Health; USAble Mutual Insurance
Company d/b/a Arkansas Blue Cross and Blue Shield; and Emblem I Iealth.

                                                  17
July 23, 2007, the Honorable Joseph L Taruo denied GSK's motion, and on July 24, 2007, the

second amended complaint was publicly filed. The second amended complaint detailed various

"quality assurance failures and violations of the FDC Act and the CFRs"-including, inter alia,

product comingling, inadequate process validation, contamination in products manufactured in the

sterile facility, substandard quality and control of water systems, destruction of audit reports, and
                                                                              •
other cG'.\.1P issues. In October 2010, the Government intervened in the suit and the parties settled

the action with GSK agreeing to pay approximately $600 million to resolve Eckard's claims.

       That same month, the Government filed a one-count Information charging SB Pharmco

with interstate shipment of adulterated drugs, in violation of21 lJ.S.C. §§ 33l(a), 333(a)(2), and

351(a)(2)(B). See United States v. SB Pharmco Puerto Rico Inc., No. 10-10355 (D. Mass. filed

Oct. 21, 2010). Similar to the second amended complaint in Eckard' s False Claims Act action, the

Information alleged SB Pharmco (1) released batches of Kytril which were not produced in a sterile

environment, (2) released batches of Bactroban contaminated with bacteria, (3) released Paxil CR

tablets capable of splitting apart, and (4) failed to have proper line-clearing procedures to prevent

product mix-ups from occurring. SB Pharmco pleaded guilty to the Information pursuant to

Federal Rule of Criminal Procedure l l(c)(l)(C), agreeing to a criminal fine of $140 million, a

mandatory special assessment of $400, and criminal forfeiture in the amount of $10 million. SB

Pharmco and the Government also agreed:

       In light of the pending civil action, United States ofAmerica ex rel. Cheryl Eckard
       v. GlaxoSmithKline, et al., Civil Action No. 04-10375 (D. Mass.), and the Civil
       Settlement Agreement between SmithKline Beecham Corporation d/b/a
       GlaxoSmithKline and the Cnited States (which is being signed contemporaneously
       with this Plea Agreement, and is attached hereto as Exhibit B) which requires the
       payment of $600,000,000, plus interest, the parties agree that the complication and
       prolongation of the sentencing process that would result from an attempt to fashion
       a proper restitution order outweighs the need to provide restitution to any
       nonfederal victims in this case given that numerous unknown individuals and
       insurance companies purchased or reimbursed for the drug products in question,
       and that tracing reimbursements to the various unknown insurance companies and
                                                 18
       patients and determining the apportionment of payment pertaining to the products
       at issue would be extraordinarily difficult, if not impossible.

Pls.' Opp'n Ex. 15, at 3. Pursuant to a "Side Letter Agreement" date October 21, 2010, GSK

admitted no wrongdoing as to SB Pharmco's criminal conduct, acknowledged SB Pharmco's

wrongdoing, and agreed to "not make statements inconsistent with this explicit admission of guilt

by SB Pharmco to the crime charged in the Information." Id. Ex. 17, at 3.

       H.      The Instant Litigation

       On July 15, 2011, approximately one year after GSK settled the Eckard action and SB

Pharmco pleaded guilty to the one-count Information, Plaintiffs instituted the instant action by

filing a Writ of Summons in the Philadelphia County Court of Common Pleas. Plaintiffs filed their

Complaint on July 24, 2013. On August 12, 2013, GSK removed the action to this Court. After

proceeding through discovery and obtaining the Court's leave, Plaintiffs' filed their Amended

Complaint on October 31, 2018, asserting nine claims against GSK: (1) violation of 18 U.S.C.

§ 1962(c) of the RICO Act; (2) conspiracy to violate§ l 962(c) pursuant to§ 1962(d) of the RICO

Act; (3) conspiracy to violate§ 1962(a) pursuant to§ l 962(d) of the RICO Act; (4) common law

fraud; (5) civil insurance fraud pursuant to 18 Pa. Cons. Stat. § 4117; (6) breach of express

warranty pursuant to 13 Pa. Cons. Stat. § 2313; (7) breach of implied warranty of merchantability

pursuant to 13 Pa. Cons. Stat. § 2314; (8) unjust enrichment; and (9) negligent misrepresentation.

On ;\Jovember 21, 2018, GSK moved for summary judgment on all claims, asserting four global

defenses: (A) statute of limitations; (B) lack of causation; (C) lack of injury; and (D) lack of

damages as well as individual claim-specific defenses. GSK 's motion is now ripe for disposition.

DISCUSSION

       Summary judgment shall be granted "if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P.


                                                19
56(a). "Material" facts are those facts "that might affect the outcome of the suit under the

governing law." Anderson v. Liberty Lobby. Inc., 477 C.S. 242, 248 (1986). A factual dispute is

"genuine" if"the evidence is such that a reasonable jury could return a verdict for the [non-moving]

party." Id.

        "[A] party seeking summary judgment always bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of the [record] which it

believes demonstrate the absence of a genuine issue of material fact." Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986) (citation and internal quotation marks omitted). To defeat summary

judgment, "the non-moving party must present more than a mere scintilla of evidence; there must

be evidence on which the jury could reasonably find for the [non-movant]." Burton v. Teleflex Inc.,

707 F.3d 417, 425 (3d Cir. 2013) (alteration in original) (citation and internal quotation marks

omitted). "Where the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no 'genuine issue for trial."' Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (citation omitted).

        A.     Statute of Limitations

        GSK first argues Plaintiffs' claims are time barred by the applicable statutes oflimitations.

The statutes oflimitations for Plaintiffs' claims are as follows:

        RICO (Counts I - Ill) - Four years from when Plaintiffs knew or should have
        known of their injuries. See Mathews v Kidder. Peabody & Co., 260 F.3d 239, 251
        n.26 (3d Cir. 2001).

        Fraud (Count IV), Civil Insurance Fraud (Count V), Negligent Misrepresentation
        (Count VI) - Two years from when Plaintiffs knew, or in the exercise of reasonable
        diligence, should have known of their alleged injuries. See 42 Pa. Cons. Stat.
        § 5524(7).

        Cnjust Enrichment (Count VII) - Four years from when Plaintiffs knew, or in the
        exercise of reasonable diligence, should have known that GSK received and
        retained benefits. See Juday v. Merck & Co., No. 16-1547, 2017 WL 1374527, at
        *3 (E.D. Pa. Apr. 17, 2017) (citing 42 Pa. Cons. Stat.§ 5525)).
                                                  20
       Breach of Express Warranty and Implied Warranty of Merchantability (Counts
       VIII - IX) - Four years from the date of the breach, subject to tolling only if the
       warranty extended to a future time, see 13 Pa. Cons. Stat. § 2725, or the fraudulent
       concealment doctrine applies, see Connaught Labs., Inc. v. Lewis, 557 A.2d 40, 43-
       44 (Pa. Commw. Ct. 1989).

Plaintiffs having instituted this action on July 15, 2011, their claims with a four-year statute of

limitations are time-barred if they accrued on or before July 15, 2007, and their claims with a two-

year statute of limitations are time barred if they accrued on or before July 15, 2009. Under most

of the applicable statute of limitations, Plaintiffs' claims accrued when they knew or should have

known about their injuries. See Forbes v. Eagleson, 228 F.3d 471,484 (3d Cir. 2000), cert. denied,

533 U.S. 929 (2001). The threshold issue for the Court is therefore to determine when Plaintiffs'

actually knew or in the exercise of reasonable diligence should have known about their injuries.

GSK argues Plaintiffs should have known of their injuries prior to July 15, 2007, because they

were on inquiry notice with regard to their claims well before then.

       In evaluating an argument based on inquiry notice, the Court applies a two-step test. First,

the Court must make an objective inquiry into whether the defendant has met its burden "to show

the existence of 'storm warnings"' with respect to the injury in question. Mathews v. Kidder,

Peabody & Co., 260 F.3d 239, 253 (3d Cir. 2001). This entails determining whether and when

Plaintiffs "had sufficient information of possible wrongdoing to place them on 'inquiry notice' or

to excite 'storm warnings' of culpable activity." Cetel v. Kirwan Fin. Grp., Inc., 460 F.3d 494,507

(3d Cir. 2006) (quoting Benak ex rel Alliance Premier Growth Fund v. Alliance Capital Mgmt.

L.P., 435 F.3d 396,400 (3d Cir. 2006)). Second, if the defendant establishes the existence of storm

warnings, "the burden shifts to the plaintiffs to show that they exercised reasonable due diligence

and yet were unable to discover their injuries." See id. The due diligence inquiry is both subjective

and objective. "Whether a party should have known of his injury by exercising reasonable


                                                 21
diligence is a factual determination, and should 'ordinarily' be resolved by a jury." See Stafford

lnvs., LLC v. Vito, Nos. 04-3182, 06-1112, 06-4424, 2008 WL 5062136, at *3 (E.D. Pa. Dec. 1,

2008).

         The Court first turns to the question of whether there were adequate storm warnings

relating to the pervasive cGMP issues at the Cidra Plant before July 15, 2007, or July 15, 2009.

GSK argues Plaintiffs were on inquiry notice of their claims prior to July 15, 2007, due to the

media coverage of the Cidra Plant, the three consumer lawsuits filed about Paxil manufactured at

the Cidra Plant, and the general FDA enforcement actions with respect to the Cidra Plant. Plaintiffs

argue GSK has failed to meet its "heavy" burden to establish the existence of storm warnings

regarding the cG~P issues at the Cidra Plant, and even if storm warnings existed, they were

dissipated by reassuring statements GSK issued. After careful review of the record, the Court

concludes the record demonstrates genuine issues of material fact exist with regard to whether

adequate storm warnings existed prior to July 15, 2007, or July 15, 2009.

         As noted, the media covered the cGMP issues at the Cidra Plant by reporting on the on-

going FDA investigations, including the Form 483 notices, the July 2002 warning letter, and the

2005 seizure action. However, the media coverage of the Cidra Plant was relatively limited in its

scope. The coverage primarily focused on Paxil, Avandamet, and Avandia--and very rarely, if at

all, mentioned issues pertaining to the fourteen other At-Issue Drugs. Similarly, the three separate

individual consumer class actions that were filed regarding the cGMP violations at the Cidra Plant

only involved claims for Paxil. See generally GSK Mot. Ex. 195 (asserting claims based on Paxil

OS and Paxil tablets); id. Ex. 196 (asserting claims based on Paxil OS and Paxil CR); id. Ex. 199

(asserting claims based on Paxil CR). Further, none of these actions involved anything more than

very vague and trivial allegations regarding the cGMP violations at the Cidra Plant during the

Relevant Period. See id Ex. 195, at~ 5 (alleging the drugs were "manufactured in such a manner
                                                22
that the Paxil failed to comply with [cGMPs] and therefore failed to have the safety, quality and

purity that it purported or was represented to possess"); id. Ex. 196, at, 5 (alleging the drugs "were

manufactured in such a manner that the Paxil failed to comply with [cGMPs] and therefore failed

to have the safety, quality and purity that it purported"); id. Ex. 199, at      ~   19 ("Since 1996

Defendants have failed to achieve consistent compliance with FDA' s [cGMP] regulations for

drugs"). 16

        Moreover, as evidenced by the findings in the Quantic report, the FD A's inspection of the

Cidra Plant and cGMP findings were limited, as Quantic identified 346 cGMP violations the FDA

had missed. The limited nature the FDA inspections and the fact that the public information

regarding the Cidra Plant trickled out over the course of several years, make it unclear as to whether

the public information available regarding the Cidra Plant prior to July 15, 2007, was sufficient to

generate storm warnings. Furthermore, the information in the Quantic report and regarding the

significance of the cGMP violations at the Cidra Plant, appears to have not been publicized or

generally accessible until October 2010 when SB Pharmco pleaded guilty to the one-count




16
   The Court acknowledges the cGMP violations relating to Avandia, Avandamet, and Paxil OS
received greater media coverage and were the subject of the .\liarch 2005 seizure and the basis for
the Cole, Paras, and Simonet actions. However, the Court declines to decide whether sufficient
storm warnings existed as a matter of law with respect to these drugs because Plaintiffs have
produced evidence that GSK sought to limit the publicly available information regarding the FDA
actions, and routinely downplayed any cGMP issues by characterizing them as remedied quickly
or of minimal concern. What is more, GSK has not set forth evidence demonstrating the Cole,
Paras, and Simonet actions, were significantly publicized such that Plaintiffs should have been
aware of these actions prior to July 15, 2007. Although Plaintiffs received a notice of settlement
in the Simonet action, the Court notes that this occurred after July 15, 2007, and only related to the
production of Paxil. Given the record before it, the Court declines to take this issue away from the
jury. Cf Great Rivers Coop. of Se. Iowa v..Farmland Indus., Inc., 120 F.3d 893, 898 (8th Cir.
1997) (finding the equity holder had inquiry notice of his claims when he knew that a lawsuit had
been filed against the company, and management's reassurances consisted of the self-serving
statements that the lawsuit was "ludicrous" and "ridiculous").

                                                 23
Information and OSK settled the Eckard action. 17 This information, when coupled with OSK' s

statements that the issues at the Cidra Plant were either of minimal importance, promptly corrected,

or isolated, see, e g., Pls.' Opp'n Ex. 67, at OSK-CIDRA-1160348 ("Did this issue affect other

OSK ... products? No .... "), demonstrates that genuine issues of material fact exist as to whether

storm warnings sufficient to put Plaintiffs on notice existed on or before July 15, 2007, or July 15,

2009. 18 See In re DaimlerChrysler AG Sec Lit., 269 F. Supp. 2d 508,514 (D. Del. 2003) ("[W]here

there is a mix of information available to the plaintiffs such that any negative statements are

tempered by positive statements from a company's management and others, courts have been

reluctant to find that the plaintiffs had inquiry notice of their claims.").

        Nevertheless, the Court must separately determine whether Plaintiffs' breach of express

warranty and implied warranty of merchantability claims are untimely. These claims have a four-

year statute oflimitations running from the date of the breach, which is not subject to tolling unless


17
   The Court notes that a second amended complaint in the Eckard action was filed publicly in
March 2007. However, there is no evidence that the Eckard action was widely reported on or that
information regarding the Eckard action was readily available prior to October 2010.
18
   Because the Court finds genuine issues of material fact exist with regard to whether adequate
storm warnings existed on or before July 15, 2007, or July 15, 2009, the Court does not reach the
question of whether Plaintiffs exercised due diligence in pursuing their claims. See Pension Tr.
Fund/or Operating Eng'rs v. Mortg. Asset Securitization Transactions. Inc., 730 F.3d 263, 272
(3d Cir. 2013) ("If defendants carry their burden of establishing the existence of storm warnings,
then the burden shifts to the plaintiffs to show that they exercised reasonable due diligence and yet
were unable to discover their injuries." (internal quotation marks omitted)). However, the Court
notes that whether Plaintiffs exercised due diligence also presents a genuine issue of material fact
for the jury to decide. GSK argues Plaintiffs have failed to produce evidence demonstrating their
due diligence in following up on reports of problems at the Cidra Plant. But Plaintiffs argue there
was nothing they could do to learn of OSK 's conduct at the Cidra Plant until it became publicized
in October 2010 because insurers (1) have no ability to conduct plant inspections, see Pls.' Opp'n
Ex. 151, at 415:6-9; id. Ex. 156, at 135:23-136:2; and (2) cannot feasibly monitor all regulatory
actions given the number of drugs on their formularies, which are manufactured at a multitude of
plants, see id. Ex. 142, at, 52-57. Resolution of this factual dispute is for the jury at trial. See
Stafford, 2008 WL 5062136, at *3 ("Whether a party should have known of his injury by
exercising reasonable diligence is a factual determination, and should ·ordinarily' be resolved by
a jury.").
                                                   24
(A) the "warranty explicitly extends to future performance," 13 Pa. Cons. Stat. § 2725(b), or (B)

the fraudulent concealment doctrine applies, see Connaught Labs., 557 A.2d at 43-44 (Pa.

Commw. Ct. 1989) ("[ A ]!though a plaintiff cannot benefit under the discovery rule in a breach of

warranty action, a plaintiff may invoke the doctrine of estoppel in order to extend the statute of

limitations if the plaintiff can prove that the defendant caused him to relax his vigilance by some

affirmative fraud, deception or concealment of fact."). Because any warranties as to the At-Issue

Drugs were breached when the drugs were manufactured at the Cidra Plant between 2000 and

2005, Plaintiffs claims are time-barred unless the warranty extended to future performance or the

fraudulent concealment doctrine applies. At the outset, Plaintiffs have not proffered any evidence

demonstrating that the express or implied warranties alleged extend to future performance.

Therefore, the Court turns to whether the fraudulent concealment doctrine tolls the applicable

statute of limitations.

        To invoke the fraudulent concealment doctrine, a plaintiff must show "(1) that the

defendant actively misled the plaintiff; (2) which prevented the plaintiff from recognizing the

validity of her claim within the limitations period; and (3) ... the plaintiffs ignorance is not

attributable to her lack of reasonable due diligence in attempting to uncover the relevant facts."

Cetel, 460 F.3d at 509. "There must be an affirmative and independent act of concealment that

would divert or mislead the plaintiff from discovering the injury." Bohus v. Beloff, 950 F.2d 919,

925 (3d Cir. 1991 ). Once fraudulent concealment is established, ''the statute oflimitations is tolled

until the plaintiff knew or using reasonable diligence should have known of the claim." Id. at 925-

26 (internal quotation marks and citation omitted).

        GSK argues there is no evidence of any of the fraudulent concealment elements because

there is no evidence GSK actively misled Plaintiffs, Plaintiffs "never consider[ed] or inquire[d]

into manufacturing issues" such that GSK's conduct would have caused them to relax their
                                                 25
vigilance, and Plaintiffs should have known about the facts underlying their alleged injury. GSK's

arguments merely point to areas of significant dispute between the parties. First, with respect to

whether GSK misled Plaintiffs, Plaintiffs considered manufacturing issues when determining the

content of their formularies, and whether Plaintiffs relied on GSK' s representations regarding the

cGMP compliance of its drugs and the issues at the Cidra Plant, are genuinely disputed factual

issues between the parties. 19 See supra 5-6, 7, 9-10, 12 (discussing the alleged misleading

misrepresentations regarding the conditions at the Cidra Plant and the dispute over how Plaintiffs

excluded drugs); see also, Pis.' Opp'n Ex. 142, at~, 33-41 (stating drug manufacturers are in

complete control of the manufacturing process and third-party payors must rely on the

manufacturer's assurances that their drugs are cGMP compliant). Regarding whether Plaintiffs

should have known about their injuries, there are genuine issues of material fact with regard to

when Plaintiffs' knew or should have known about their injuries as discussed above. Therefore,

genuine issues of material fact as to the application of the fraudulent concealment doctrine preclude

the Court from granting summary judgment for GSK based on the statute of limitations, and this

issue isO ripe for trial. See, e g., Spear v. Fenkell, No. 13-2391, 2016 WL 7475814, at *5-6 (E.D.


19
   The Court notes there is significant testimony within the record appearing to demonstrate that
Plaintiffs did not consider cGMP violations when deciding whether a drug should be removed
from their formulary. See, e.g., GSK Mot. Ex. 29, at 227:5-15 ("Q. Did BlueCross BlueShield of
Alabama ever remove a drug from the formulary or take any other action to control or restrict
utilization of a drug on your formulary because of current good manufacturing practice issues at
the manufacturing facility where the drug was made? ... [A] I'm not aware that we did .... ").
However, in light of the fact that Plaintiffs have testified that they would have removed the At-
Issue Drugs from their formularies had they known how extensive the cGMP violations were at
the Cidra Plant, see e.g., Pls.' Opp'n Ex. 154, at 132: 15-23 ("KPS would not have paid for drugs
that they knew were not made within the FDA standards of good manufacturing practices .... "),
and that the corporate designees who testified were merely corporate representatives without
experience in the P&T committee or PBM committee, see, e.g, GSK Mot. Ex. 37, at 96:16-22
("A. I cannot certify that. Again, I didn't sit on those committees during the period ohime that's
here, and I don't have minutes to reflect that because they were not available when we ended up
walking through to do this search."), the Court finds this is a factual issue the parties must present
to the jury at trial.
                                                   26
Pa. Dec. 29, 2016) (denying summary judgment based on an alleged failure to establish fraudulent

concealment where fact and credibility issues needed to be resolved at trial).

        B.      Standing - Injury

        GSK alternatively argues Plaintiffs have not produced evidence that they have suffered a

legally cognizable injury. To establish standing, a plaintiff must have "(1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to

be redressed by a favorable judicial decision." Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016). At issue here is Plaintiffs' ability to establish an injury in fact.

        In denying GSK' s motion to dismiss, this Court previously held "Plaintiffs [were] entitled

to prove that the nature of GSK 's violations had a material impact on the drugs for which they

paid." See Mem. 11, ~ov. 9, 2016, ECF No. 105. GSK asserts they have failed to produce evidence

sufficient to establish this injury. GSK ~ot. 2. GSK relies on In re Johnson & Johnson Talcum

Powder Products Marketing, Sales Practices & Liability Litigation, 903 F.3d 278 (3d Cir. 2018)-

which was decided after this Court ruled on GSK' s motion to dismiss-to support its argument.

In Johnson & Johnson, a consumer sued a drug manufacturer asserting she received unsafe baby

powder, despite being promised safe baby powder, but did not allege she suffered a personal injury

from the baby powder. Id. at 288. Rather, the plaintiff claimed economic injury. Id. at 280-81. The

Third Circuit held the plaintiff failed to sufficiently plead such an injury because she did not allege

facts that would permit a factfinder to determine, without relying on conjecture, that she failed to

receive the economic benefit of her bargain. Id. at 287. Specifically, the plaintiff failed to allege

the purchase provided her with an economic benefit worth less than the economic benefit for which

she bargained. Id. at 288. GSK contends Johnson & Johnson precludes Plaintiffs' current claims

because they failed to produce evidence establishing they received an economic benefit worth less

than the economic benefit for which they bargained. Id. at 290.
                                                   27
        Plaintiffs assert Johnson & Johnson is distinguishable from the instant case. Plaintiffs

assert, in Johnson & Johnson, the plaintiff failed to allege the baby powder she bought was worth

less than she paid, and she had a continued desire to continuing purchasing the product in the future

despite the health risks. See id. at 289. Plaintiffs assert this case is different because they have

produced evidence showing the At-Issue Drugs were worthless and they would not have paid for

them had they known of the cG:\1P issues.

       ~otwithstanding the fact that Johnson & Johnson involved a motion to dismiss, insofar as

GSK argues Plaintiffs cannot assert a legally cognizable injury, the Court agrees with Plaintiffs

that Johnson & Johnson does not foreclose their claims. In Johnson & Johnson, the Third Circuit

held that "to allege ... an economic injury as a result of simply purchasing [a product], [the

plaintiff] must allege that she purchased [a product] that was worth less than what she paid for."

Id. at 287 (emphasis added). In a footnote, the Court noted its holding did not conflict with the

Supreme Court of California's holding in Kwikset Corp. v Superior Court, 246 P.3d 877 (2011),

where the California Court held the plaintiffs could maintain a claim for economic injury against

a manufacturer based on their purchase of locksets that were purportedly ";\,fade in the U.S.A."

but contained foreign-made parts. 903 F.3d at 290 n.14 (citing Kwikset, 246 P.3d at 881 ). The

plaintiffs alleged they had paid more for the locksets than they otherwise would have because they

believed the locksets were manufactured in the United States. The court held this was sufficient to

state an economic injury. In so holding, it stated, "[f]or each consumer who relies on the truth and

accuracy of a label ... the economic harm is the same: the consumer has purchased a product that

he or she paid more for than he or she otherwise might have been willing to pay if the product had

been labeled accurately." 246 P.3d at 890. The Kwikset Corp. issue is similar to the issue before

the Court in this case, as Plaintiffs have allege they paid for drugs believing they were

manufactured in compliance with cGMPs but received drugs that were non-compliant and
                                                 28
therefore worth less than what they paid. Thus, Johnson & Johnson did not foreclose Plaintiffs'

injury theory.

       In any event, insofar as GSK contends Plaintiffs have not produced evidence sufficient to

demonstrate that they received and economic benefit worth less than the economic benefit for

which they bargained, this argument is similarly unpersuasive. In support of its argument, OSK

points to: (1) Aetna's corporate designee stating it received "full value" for the At-Issue Drugs,

see GSK Mot. Ex. 26, at 465:21-467:16; and (2) inconsistencies between Plaintiffs' cGMP expert

Phillip Russ's expert report where he stated "all products manufactured at the site between at least

2000 and 2005 lacked any assurance that they were cGMP-compliant and conformed to their

represented properties," see id. Ex. 2, at 9, and his deposition where he stated "I'm not offering an

opinion that all products manufactured at Cidra were not meeting the regulatory range or

specification," see id Ex. 8, at 138:21-139:12.

       Plaintiffs argue they have produced evidence sufficient to prove that the At-Issue Drugs

were worth less than the economic benefit for which they bargained. Specifically, Plaintiffs argue:

(1) GSK's own cGMP expert, Ronald Sellon, admitted that a lack of assurance as to the quality of

the At-Issue Drugs would render them worthless, see Pls.' Opp'n Ex. 20, at 86:8-2l("Q .... [I]f a

manufacturer announced, we're no longer providing an assurance of [safety, identity, strength,

purity, and quality] or quality with respect to our drugs, would you expect the consumer to take

those drugs? THE WITNESS: ... [N]o. Q. And would you expect anyone to pay for it? A. Probably

not."); and (2) their corporate representatives have consistently testified that failing to follow

cGMPs would render a drug valueless, see, e.g., id Ex. 184, at 280:19-25 ("Q .... Does Blue

Cross Blue Shield of Minnesota believe that drugs produced at the Cidra plant from 1997 to 2006,

if they were not manufactured in compliance with current good manufacturing practices, are

worthless? A. Yes."). The question of whether Plaintiffs have produced sufficient evidence to
                                                  29
prove their injury thus requires the resolution of genuine issues of material fact and turns on the

credibility and weight afforded to the parties' witnesses. See Virgin Islands v. Henry, 232 F. App'x

170, 174 (3d Cir. 2007) ("[I]t is axiomatic that [credibility] determinations are the sole province

of the jury."). The parties may present this issue to the jury at trial.

        C.      Causation

        Next, the Court turns to GSK' s argument that Plaintiffs cannot establish causation because

they failed to produce evidence from which a reasonable jury could find that they would have

excluded the At-Issue Drugs from their formularies or declined to pay for the At-Issue Drugs had

they known about the issues at the Cidra Plant. To succeed on their claims, Plaintiffs must show

OSK 's acts or omissions were both the "but-for" and proximate cause of their injury. See l!emi

Grp. LLC v. City of New York, 559 U.S. 1, 9 (2010) (RICO); Commonwealth v. Ortho-McNeil-

Janssen Pharm., 52 A.3d 498, 509, 512 (Pa. Commw. Ct. 2012) (fraud and unjust enrichment);

Eckroth v. Pa. Elec., Inc., 12 A.3d 422, 427 (Pa. Super. Ct. 2010) (negligence); l!orsom v. Zimmer

Holdings, Inc., No. 11-1050, 2011 WL 5509420, at *4 (W.D. Pa. :l\;ov. 10, 2011) (breach of

warranty).

        OSK argues Plaintiffs cannot establish causation because ( 1) most Plaintiffs had open

formularies, which required coverage of all FDA-approved drugs, and (2) Plaintiffs never

considered the cOMP violations when determining whether a drug should be covered. GSK relies

on two cases to support its argument, Commonwealth v. Ortho-McNeil-Janssen Pharmaceuticals,

52 A.3d 498 (Pa. Commw. Ct. 2012), and Southeast Laborers Health & Welfare Fund v. Bayer

Corp., 444 F. App'x 401 (11th Cir. 2011). In Ortho-McNeil-Janssen, the Commonwealth of

Pennsylvania filed suit against the manufacturer of the drug Risperdal, seeking to recover, inter

alia, expenses incurred for reimbursing pharmacies for the purchase of Risperdal and other

anti psychotic drugs manufactured by the defendant. See 52 A.3d at 501. The Court entered a
                                                   30
directed verdict for the manufacturer where the Commonwealth of Pennsylvania alleged, had it

''known the true safety and efficacy situation of Risperdal," it would have "considered appropriate

restrictions or limitations on Risperdal coverage," id. at 508, but failed to provide any evidence to

support this assertion at trial, id. at 511 ("[ 0 ]n the common law element of causation, the

Commonwealth did not offer proof that it would have acted differently with knowledge of the

'true' facts."). In Southeast Laborers, the third-party payer plaintiff asserted RICO and state law

claims arising from the defendant drug manufacturer's failure to disclose risks regarding the drug

Trasylol. The Eleventh Circuit upheld the district court's dismissal of the claims against the

manufacturer because the plaintiff failed to show how or explain why it made the choice to pay

for Trasylol or why manufacturer's alleged concealment of the dangers ofTrasylol led the plaintiff

to pay for the drug. See 444 F. App'x at 410.

       Plaintiffs respond by pointing to statements from their corporate representatives and expert

witnesses that Plaintiffs would not have provided coverage for the At-Issue Drugs had they known

of the cGYIP issues at the Cidra Plant. See, e.g., Pis.' Opp 'n Ex. 154, at 132: 15-23 ("KPS would

not have paid for drugs that they knew were not made within the FDA standards of good

manufacturing practices .... "); id Ex. 188, at 173:10-18 ("You had asked me before ifwe had

known about the issues at the plant, would we have continued to pay for [them]. And if we had

known about the egregious conduct at the plant, we would definitely not have paid .... ") id. Ex.

189, at 78:22-79: 12 ("Q .... So my question is, if CareFirst had known about the manufacturing

problems with the drugs, CareFirst would have stopped paying for those drugs; is that correct? A.

Yes, lfwe had known previously); see also id. Ex. 150, at 236:15-22; id Ex. 152, at 154:11-16;

id Ex. 153, at 588:6-19; id. Ex. 159, at 267:6-11; id Ex. 176, at 176: 13-23; id Ex. 190, at 72:5-

14; id Ex. 191, at 72:16-24; id. Ex. 192, at 172:19- 24; id Ex. 193, at 155:21-156:1; id Ex. 194,

at 149:20-22. GSK replies asserting Plaintiffs' testimony is self-serving.
                                                 31
        There are genuine issues of material fact with respect to causation that preclude the Court

from entering summary judgment in GSK's favor on this issue. GSK's assertion that Plaintiffs

proffer their own self-serving deposition testimony and expert witnesses to prove causation is

misguided. "[T]he issue is not whether [the plaintiff] has relied solely on his own testimony to

challenge the [m]otions, but whether [the plaintiffs] testimony, when juxtaposed with the other

evidence, is sufficient for a rational factfinder to credit [the plaintiffs] testimony, despite its self-

serving nature." Johnson v. MetLife Bank, NA., 883 F. Supp. 2d 542, 549 (E.D. Pa. 2012) (citing

Gonzalez v. Secy of the Dep't of Homeland Sec., 678 F.3d 254, 263 (3d Cir. 2012)). In this

instance, considering the evidence as a whole, there is sufficient evidence for a rational factfinder

to credit Plaintiffs' testimony, that had they known the extent of the Cidra Plant violations, they

would have discontinued coverage or restricted coverage.

        Moreover, GSK's reliance on Ortho-McNeil-Janssen and Southeast Laborers is misplaced.

With respect to Ortho-McNeil-Janssen, the Court entered a directed verdict after the

Commonwealth failed to adduce evidence that it would have acted differently. 52 A.3d at 511.

This is in contrast to the current case, where Plaintiffs have testified they would have stopped

covering the At-Issue Drugs had they known about the systemic cGMP violations at the Cidra

Plant and proffered expert testimony that an insurer would not pay for a drug that is materially

non-compliant with cGMPs. See, e.g., Pis.' Opp'n Ex. 152, at 154:11-16; id. Ex. 153, at 588:6-19;

id. Ex. 154, at 132:15-23; see also id. Ex. 150, at 236:15-22; id. Ex. 159, at 267:6-11; id. Ex. 188,

at 173: l 0-18; id. Ex. 189, at 78:22-79: 12; id Ex. 190; at 72:5-14; id. Ex. 191, at 72: 16-24; id. Ex.

192, at 172:19-24; id. Ex. 193, at 155:21-156:l; id. Ex. 194, at 149:20-22; id Ex. 176, at 176:13-

23. Ortho-McNeil-Janssen is thus unpersuasive in the instant matter.

        In Southeast Laborers, the Eleventh Circuit upheld the dismissal of a third-party payer's

RICO claim based on causation where the plaintiff failed to "explain how or why it made the
                                                   32
choice to pay for Trasylol and how or why Bayer's alleged concealment of the dangers ofTrasylol

led [the plaintiff] to pay for Trasylol." 444 F. App 'x at 410. This case is fundamentally different

as Plaintiffs have provided evidence that, if they had known about the systemic issues at the Cidra

Plant, they would have exercised their power to remove or restrict coverage of the At-Issue Drugs

on their formularies. See, e.g., Pls.' Opp 'n Ex. 208, at 3-4; id Ex. 186, at   ~   4 & n.6. Given this

testimony, Southeast Laborers is inapplicable here. In sum, GSK is not entitled to summary

judgment on causation.

       D.      Damages

       The Court turns to GSK's final global defense, which asserts Plaintiffs failed to prove a

viable damages claim. GSK makes two arguments in support of its motion. First, GSK attacks

Plaintiffs' expert testimony. GSK points to Plaintiffs' marketing expert, Dr. Matthew Perri, who

stated one aspect of the value of a drug is measured in terms of utility to customers. GSK :Mot. Ex.

177, at 64:2-3 ("Q: [I]sn't [a drug's] utility for customers the benefits to patient health that it

provides? A: I think that is ... part of the value proposition for a drug, yes."). GSK contends

Aetna's corporate representative agreed with this statement by stating Plaintiffs received "some

value" for the drugs, thereby refuting Plaintiffs "all or nothing" damages argument. Id Ex. 26, at

467:8-16 ("Q: So Aetna got the value for the money that it spent on these medications. Right? ...

A: Aetna got the value of paying for the products while the members were taking the products to

make sure that they had the intended effect."). Moreover, GSK argues Plaintiffs' expert opinions

do not create a genuine issue of material fact because (A) Dr. Rena Conti's assertion that non-

compliant drugs are "non-products" is incorrect as the FDA did not remove the At-Issue Drugs

from sale and (B) Dr. Stephen Schondelmeyer asserts no person or insurer would pay for non-

compliant drugs but states his analysis is not economic in nature.



                                                33
       Plaintiffs contend their evidence establishes the At-Issue Drugs lacked economic value.

Plaintiffs argue their deposition and expert testimony establishes that drugs manufactured with

material cGMP violations have no economic value to third-party payers and that drugs only have

full value if they are manufactured in material compliance with cGMPs. Pls.' Opp 'n Ex. 151, at

549:16-550:10 ("Q. And what did you mean in your response [regarding whether Aetna received

value]? A .... we were assuming ... , that if the drugs were manufactured based on [cGMPs], that

Aetna would be receiving the value of the products ...."); id. Ex. 159, at 265:10-16 ("[~Jot

following good manufacturing practices would render [drugs] valueless even if they contained the

labeled content and could potentially deliver implied outcomes."); id. Ex. 184, at 28: 19-25 ("Q ....

Does Blue Cross Blue Shield of Minnesota believe that drugs produced at the Cidra plant from

1997 to 2006, if they were not manufactured in compliance with current good manufacturing

practices, are worthless? A. Yes."); id. Ex. 185, at 174:21-175:8 ("[W]hat gives a drug worth ...

includes things such as the labeling of the drug and also includes that those drugs will be produced

following good manufacturing practices."); see also id. Ex. 142, at          ~~   65, 71 ("When a

manufacturer delivers a medication to the market that is non-compliant, it voids the assurance of

quality on which customers rely, and thus voids the value of the product .... Non-compliant drugs

have no value to third-party payers.").

       Initially, GSK's argument regarding the analysis by Ors. Perri, Conti, and Schondelmeyer

1s more properly considered as a motion to exclude pursuant to Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993), as it attacks the reliability of their expert

opinions. Because GSK currently has a motion to exclude pursuant to Daubert, see Mot. to

Exclude, ECF No. 202, the Court will address this argument in its decision on that pending motion.

       Insofar as GSK argues Plaintiffs' damages calculation is improper because Plaintiffs

should have discounted any therapeutic value they received from the noncompliant drugs, this is
                                                 34
necessarily a credibility dispute between the parties' experts. Compare Pis.' Opp'n, Ex. 142, at

'i~ 65, 71 ("When a manufacturer delivers a medication to the market that is 80 non-compliant, it
voids the assurance of quality on which customers rely, and thus voids the value of the product. ...

Non-compliant drugs have no value to third-party payers.''), with e.g., Pis.' Opp 'n Ex. 222, at~ 33

("[l]f a pharmaceutical company knowingly infringes a competitor's patent any sales of that

company's infringing products are unlawful. However, these products provide significant value to

the patients that use them to treat disease and injury, and often gamer substantial volumes of

sales."). Resolution of this dispute is for the jury at trial. See Kaniu v. Dickerson, No. 12-51, 2013

WL 8460754, at *5 (M.D. Pa. Aug. 1, 2013) ("The respective credibility of competing experts is

for a jury to decide." (citing ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254 (3d Cir. 2012)).

       Second, GSK asserts Plaintiffs' claimed damages theory is impermissibly speculative.

GSK argues Plaintiffs cannot demand damages in the amount of the full price paid for the drugs

because the calculation fails to take into account the cost of therapeutic alternatives Plaintiffs

would have had to provide, as well as any rebates they may have received for covering the At-

Issue Drugs. GSK relies on Sergeants Benevolent Association Health & Welfare Fund v. Sanofi-

Aventis U.S. LLP, 20 F. Supp. 3d 305 (E.D.~.Y. 2014), and UFCW Local 1776 v. Eli Lilly & Co,

620 F.3d 121 (2d Cir. 2010). In Sergeants, third-party payers brought various RICO and state law

claims against the companies who marketed the drug Ketek, alleging the marketers misrepresented

its safety and efficacy and engaged in a vigorous campaign to promote "off-label" uses of the drug.

20 F. Supp. 3d at 328. The defendants moved for summary judgment, asserting the plaintiffs failed

to establish proximate cause for their RICO claims because the plaintiffs' had only offered

generalized proof that, had physicians known about the safety, they would not have prescribed

Ketek for patients and the plaintiffs therefore would not have purchased the drug. In addressing

RICO's causation requirement, the Court took issue with the attenuated causal chain, which was
                                                 35
interrupted by the independent actions of prescribing physicians. Id. at 327. Further, the record

did not demonstrate that physicians immediately stopped prescribing Ketek when information

regarding its harm was release. See id. The Eastern District of ;\Jew York granted summary

judgment for the defendants and held the chain of causation was too attenuated to be proven by

the plaintiffs' generalized proof. Id. at 328.    In doing so, the Court stated "one cannot use

generalized proof to determine the injury to Plaintiffs" because a "determination of the extent of

Plaintiffs' financial injury as a result of Defendants deception is complicated by uncertainty as to

what alternatives to Ketek would have been prescribed had doctors known ofKetek's true efficacy

and side effects." Id.

        Similarly, in UFCW Local 1776, third-party payors that underwrote the purchase of

prescription drugs by their insureds brought various RICO and state law claims against the

manufacturer of the drug Zyprexa, alleging it had misrepresented the drugs efficacy and side

effects to physicians. 620 F.3d at 123. The Second Circuit Court of Appeals held the plaintiffs

failed to prove causation where they only proffered generalized proof that, had physicians known

about the dangers of Zyprexa, physicians would not have prescribed the drug. Id at 135-36. In

doing so, the Second Circuit noted: "showing injury by general proof is precluded by uncertainty

about what the alternatives to an ·excess' prescription would have been, and how they would have

been distributed amongst the plaintiffs." Id at 135.

        Plaintiffs respond stating the issues in Sergeants and UFCW Local 1776, involved "off-

label" marketing specifically targeting doctors, not insurers, where the chain of causation ran

through each doctor's decision to prescribe the defendant's drug versus another drug, i.e., a

comparative choice. Plaintiffs claim this case is distinguishable because there was no comparative

choice, but a "yes or no" choice for Plaintiffs maintaining coverage over the At-Issue Drugs.



                                                 36
          The Court is not persuaded by the analysis in Sergeants and UFCW Local 1776. At the

outset, both cases involve discrete issues relating to causation in the unique context of RICO claims

as well as the use of generalized proof to prove causation in cases involving representations made

to a physician and that physician's choice to prescribe the drug at issue. See Sergeants 20

F.Supp.3d at 318-29; UFCW Local 1776, 620 F.3d at 135-36. Specifically, UFCW Local 1776

dealt with interpreting the Second Circuit's previous authority regarding the use of "generalized

proof' to prove causation where the case involved the defendant manufacturer's representations

to specific doctors and hinged on the doctors' reliance on those representations when choosing a

prescription to prescribe for a patient. See 620 F.3d at 135-36. Similarly, Sergeants involved a

causation issue where the chain of causation was "interrupted by the independent actions of

physicians." 20 F. Supp. 3d at 327. The Court is therefore not persuaded that Sergeants and UFCW

Local 1776's claim-specific causation analysis applies to the global damages issue here.

         Lastly, to the extent GSK argues Plaintiffs damages calculation should deduct the cost of

therapeutic alternatives or any rebates Plaintiffs may have received, this is a decision for the jury

to resolve at trial based on an evaluation of the parties' conflicting expert testimony. Compare

Pls.' Opp'n Ex. 221, at 143 ("Based on my assessment that spending on prescription drugs cannot

be separated from the quality manufacturing assured by the manufacturer and overseen by

government regulators, non-compliant prescription drugs have no economic value. Therefore, the

appropriate measure of damages in this matter is the total amount paid .... "), with id. Ex. 222, at

~   48 ("Dr. Conti fails to account for rebates received by Plaintiffs after the initial reimbursement

of a claim, causing her to overstate Plaintiffs' purchases by approximately 8 percent. She also fails

to deduct payments on claims where Plaintiffs served in an administrative role only ...."); see

also Bhaya v. Westinghouse Elec. Corp., 832 F.2d 258,262 (3d Cir. 1987) ("Evaluation of witness



                                                  37
credibility is the exclusive function of the jury .... "). Therefore, GSK is not entitled to summary

judgment on its damages defense.

        E.      State Law Claims

        Having found GSK is not entitled to summary judgment on Plaintiffs' claims based on its

global defenses, the Court turns to GSK's individual, claim-specific defenses. The Court finds

Plaintiffs' RICO (Counts I - III) and unjust enrichment (Count VII) claims fail as a matter oflaw.

However, Plaintiffs' fraud (Count IV), civil insurance fraud pursuant to 18 Pa. Cons. Stat. § 4117

(Count V), negligent misrepresentation (Count VI), breach of express warranty (Count VIII), and

breach of implied warranty of merchantability (Count IX) claims present factual disputes for trial.

                1.     RICO Claims (Counts I & 11)2 0

        Plaintiffs bring claims pursuant to 18 C.S.C. § I 962(c)-(d) of RICO Act. Under§ I 962(c),

it unlawful "for any person employed by or associated with any enterprise engaged in, or the

activities of which affect, interstate ... commerce, to conduct or participate, directly or indirectly,

in the conduct of such enterprise's affairs through a pattern of racketeering activity or collection

of unlawful debt." A claim alleging a pattern of racketeering under§ l 962(c) requires proof of the

following four elements: (I) the existence of an enterprise engaged in or affecting interstate

commerce; (2) the defendant was employed by or associated with the enterprise; (3) the defendant

participated, directly or indirectly, in the conduct or the affairs of the enterprise; and (4) the

defendant participated through a pattern of racketeering activity that must include at least two

racketeering acts. See Hollis-Arrington v. PHH Mortg. Corp., 205 F. App'x 48, 53 (3d. Cir. 2006)

(citing Annulli v. Panikkar, 200 F.3d 189, 198 (3d Cir. 1999)). To establish the third element of a



20
   Plaintiffs also brought a RICO claim pursuant to 18 U.S.C. § l 962(a) (Count III), but stated at
the ~arch 12, 2019, oral argument that they are no longer pursuing this claim. Thus, summary
judgment will be granted in GSK 's favor on this claim and it will not be further discussed.
                                               38
§ 1962( c) claim, the plaintiff must show the defendant "participated in the operation or

management of the enterprise." See In re Ins Brokerage Antitrust Lit., 618 F.3d 300,371 (quoting

Reves v. Ernst & Young, 507 U.S. 170, 179 (1993)).

        Cnder 18 U.S.C. § 1962(d), it is unlawful for any person to conspire to violate subsections

(a), (b), or (c) of the statute. To sustain an action under§ 1962(d), a plaintiff must prove: (1) the

defendant adopted the goal of furthering or facilitating the criminal endeavor, see Salinas v United

States, 522 U.S. 52, 65 (1997); (2) the conspiracy, if completed, would satisfy all of the elements

of either§ 1962(a), (b), or (c), see Rehkop v. Berwick Healthcare Corp, 95 F.3d 285,290 (3d Cir.

1996 ); and (3) an injury resulted from an act related to the conspiracy which is enumerated in

§ 1961 ( 1), see Beck v. Prupis, 529 U.S. 494, 505 (2000).

        GSK contends Plaintiffs' § 1962(c) claim fail as a matter of law because they cannot prove

the existence of a valid enterprise. Plaintiffs assert two enterprise theories: (A) the "Plaintiff

Enterprise Theory"; and (B) the "SB Pharmco Enterprise Theory." The Court agrees with GSK

that Plaintiffs have failed to establish a legally sufficient enterprise theory.

        The Plaintiff Enterprise theory posits that "[ e Jach Plaintiff constitutes an enterprise

victimized by GSK's misconduct" because "[w]ithout exploiting the infrastructure, systems, and

facilities owned by Plaintiffs and operated by their many thousands of employees, GSK could not

have effectuated the pervasive, nationwide distribution and sale of the At-Issue Drugs and reaped

the enormous, unlawful profits that resulted." Am. Com pl.          ~   180. GSK argues the Plaintiff

Enterprise Theory is foreclosed by Jaguar Cars. Inc. v. Royal Oaks Motor Car Co., Inc., 46 F.3d

258 (3d Cir. 1995), in which the Third Circuit has determined enterprise theories where the victim

is the enterprise are no longer viable under § 1962(c ). Plaintiffs dispute GSK' s reading of Jaguar

Cars, arguing the decision did not categorically rule out victim enterprises, but rather refined the

standard for a plaintiff to meet under the "operation and management" test. In Plaintiffs view, the
                                                   39
Plaintiff Enterprise Theory is viable so long as they prove GSK participated in the operation and

management of the enterprise.

        In Jaguar Cars, the Third Circuit stated:

        [A] victim corporation "drained of its own money" by pilfering officers and
        employees could not reasonably be viewed as the enterprise through which
        employee persons carried out their racketeering activity. Rather, in such an
        instance, the proper enterprise would be the association of employees who are
        victimizing the corporation, while the victim corporation would not be the
        enterprise, but instead the§ l 962(c) claimant.

46 F.3d at 267 (emphasis added). Although this statement was in dictum, numerous district courts

in this Circuit have found the Court of Appeals' reasoning persuasive and have determined the

enterprise and the victim may not be the same for§ l 962(c) claims. See, e.g, Davis v. Unum Grp.,

~o. 03-940, 2011 WL 2438632, at *8 (E.D. Pa. June 17, 2011) ("Recognizing that the 'enterprises'

in subsections (b) and (c) play different roles, the Supreme Court [in National Organization for

Women, Inc. v Scheidler, 510 lJ.S. 249 (1994)] and Third Circuit [in Jaguar Cars] have held that

... a subsection (c) 'enterprise' can never be a victim of racketeering activity because it is the

vehicle through which racketeering activity is committed."); Simon Prop. Grp.. Inc. v. Palombaro,

~o. 08-1634, 2009 WL 1549293, at *5 (W.D. Pa. June 2, 2009) ("We agree with defendants that

the Court of Appeals for the Third Circuit has clearly stated that a RICO enterprise cannot also be

a RICO victim."); Kaiser v. Stewart, No. 96-6643, 1997 WL 476455, at *7 (E.D. Pa. Aug. 19,

1997) (citing Jaguar Cars for the proposition that "[w]hile the enterprise and the victim may be

the same for purposes of§ 1962(b), this is not true for§ l 962(c) claims" for which "the enterprise

and the victim must be separate"). The Court finds the reasoning in Davis, Simon, and Kaiser

persuasive. 21 Therefore, Jaguar Cars precludes Plaintiffs from proceeding on their Plaintiff


21
  At least one court in this district has found that Jaguar Cars has taken a different view, finding
Jaguar Cars did not foreclose victim enterprise theories for § 1962( c) claims. See Polymer
Dynamics, Inc. v. Bayer Corp., No. 99-4040, 2000 WL 1146622, at *5 (E.D. Pa. Aug. 14, 2000)
                                                  40
Enterprise Theory because the victim and enterprise may not be the same under § 1962(c ). See

also Vanguard Sav. & Loan Ass 'n v. Banks, No. 93-4627, 1995 WL 379999, at *2 (E.D. Pa. June

27, I 995) (summarizing Jaguar Cars and noting"[ i ]n light of Jaguar, ... it is now clear the proper

'enterprise' in such a case is not the victim corporation, but the association of employees through

which the defendant persons conducted their racketeering activity").

        Even assuming Jaguar Cars did not foreclose Plaintiffs from proceeding on their Plaintiff

Enterprise Theory, they have failed to demonstrate proof sufficient to sustain a claim under this

theory. Under Plaintiffs' interpretation of Jaguar Cars, to prevail on their Plaintiff Enterprise

Theory, Plaintiffs must show that GSK "operated or managed" Plaintiffs through its conduct.

Plaintiffs contend GSK did so by using pressure to ensure drugs manufactured at the Cidra Plant

stayed on Plaintiffs' formularies through threatened financial penalties while concealing

conditions at the Cidra Plant, see Pis.' Opp'n Ex. 217, at GSK-CIDRA-3469; id Ex. 218, at GSK-

CIDRA-6634, and manipulating Plaintiffs internal decision making to ensure Plaintiffs continued

to sell their drugs.

        The United States Supreme Court's holding in Reves v. Ernst & Young, 507 U.S. I 70

(1993), is instructive here. In Reves, the Supreme Court stated "[a]n enterprise also might be

'operated' or 'managed' by others 'associated with' the enterprise who exert control over it as, for

example, by bribery." Id at 184 (emphasis added). As a consequence, to succeed on their claim,

Plaintiffs must show GSK exerted control over their decision making as to the content of their



(stating "[a] plaintiff also can be an enterprise or a member of an enterprise"). However, the Court
is not swayed by Polymer Dynamics as it relies entirely on cases decided prior to the decision in
Jaguar Cars. See id (citing US. Energy Owners Comm. v. U.S. Energy Mgmt. Sys.. Inc., 837 F.2d
356, 362 (9th Cir. 1988); then Com-Tech Assocs. v Computer Assocs. Int'!, Inc., 753 F. Supp.
1078, 1088-89 (E.D.~.Y. 1990), affd, 938 F.2d 1574 (2d Cir.1991); then Prudential Ins. Co. of
Am v. U.S. Gypsum, 711 F. Supp. 1244, 1261 n. 5 (DS.J. 1989); and then Temple University v.
Salta Bros. Inc., 656 F. Supp. 97, 102 (E.D. Pa. 1986)). Further, Polymer Dynamics reached its
decision with little, if any, analysis. See id.
                                                   41
formularies. Plaintiffs cannot satisfy this burden. Despite Plaintiffs' contentions otherwise, aside

from evidence that GSK may have fraudulently hidden the extent of the cGMP violations at the

Cidra Plant from the public, leading Plaintiffs to continue to pay for the At-Issue Drugs, there is

no evidence that GSK actively manipulated or exerted control over the content of Plaintiffs'

formularies. Thus, even assuming Jaguar Cars did not foreclose them from proceeding on their

Plaintiff Enterprise Theory, Plaintiffs have failed to demonstrate proof sufficient to establish an

enterprise under that theory.

         The Court next turns to, Plaintiffs' SB Pharmco Enterprise Theory, which alleges SB

Pharmco was the enterprise GSK used to harm Plaintiffs. To establish RICO liability under

§ 1962(c), a plaintiff must "prove the existence of two distinct entities: (1) a 'person'; and (2) an

'enterprise' that is not simply the same 'person' referred to by a different name." Cedric Kushner

Promotions, Ltd v. King, 533 U.S. 158, 162 (200 I). The defendant, or "person," and the enterprise

must have a certain degree of separation because that a RICO defendant cannot conduct only its

"own" affairs. See id Courts within the Third Circuit have held a corporation is not distinct from

its "subsidiaries, relatives, agents, and affiliates" for the purposes of§ 1962( c ). See, e.g., Friedland

v. Unum Grp., 50 F. Supp. 598,604 (D. Del. 2014) (collecting cases).

         This rule is subject to a limited "exception" where the plaintiff shows ''the parent

corporation played a role in racketeering activity which is distinct from the activities of its

subsidiary [or affiliate]." Lorenz v. CSX Corp., 1 F.3d 1406, 1412 (3d Cir. 1993). However, this

exception has been described as "'narrow,' 'theoretical,' and 'rare.'" Gasoline Sales, Inc. v. Aero

Oil Co., 39 F.3d 70, 73 (3d Cir. 1994). It cannot be established by merely showing one affiliate

obtained benefits from the other's unlawful activity. See Polymer Dynamics, 2000 WL 1146622,

at *5.



                                                   42
        At the outset, SB Pharmco and GSK are not sufficiently distinct such that SB Pharmco

could constitute an "enterprise." Because GSK and SB Pharmco are horizontal corporate affiliates,

see Pis.' Opp'n Ex. 2, SB Pharmco cannot be generally considered a distinct enterprise in the

instant action, see Friedland, 50 F. Supp. at 604, unless the '"narrow,' 'theoretical,' and 'rare"'

exception to the distinctiveness requirement is satisfied, i.e., if SB Pharmco played a different role

in the racketeering activity than OSK. See Gasoline Sales, 39 F.3d at 73. However, Plaintiffs have

not set forth evidence demonstrating GSK's conduct was sufficiently distinct from SB Pharmco's

conduct so as to meet the narrow and rare exception. Plaintiffs argue (I) GSK engaged in

fraudulent marketing while SB Pharmco manufactured the non-complaint At-Issue Drugs; and (2)

both had distinct corporate structures, i.e., SB Pharmco was a Puerto Rican corporation while GSK

was a Delaware limited liability company. Nevertheless, these assertions fail to demonstrate GSK

engaged in more than its own corporate affairs or merely obtained benefits from SB Pharmco's

unlawful activity. Rather, Plaintiffs' contentions regarding the distinction between GSK and SB

Pharmco are belied by their own arguments in this case. See Am. Comp!.            ~~   94 ("Whitaker,

Pulman, and other GSK executives were unwilling to acknowledge the gravity of the cGMP

violations at the Cidra Plant, and to take the corrective actions that Eckard had recommended ... "),

id~ 174 ("[B]y reason of the systemic and longstanding violations of cG'.\1Ps at the Cidra Plant,

Cidra's and GSK 's wrongdoing went far beyond those four drugs and extended Plant-wide to all

of the At-Issue Drugs"), id.   ~   175 ("Instead of connecting the problems at the Cidra Plant, GSK

fraudulently concealed them and continued to distribute huge quantities of adulterated drugs,

fraudulently misrepresented the drugs' quality and other material attributes, and consequently

reaped from Plaintiffs billions of dollars in unlawful payments each year."). Plaintiffs therefore

fail to satisfy RICO's enterprise-distinction requirement. See Polymer Dynamics, 2000 WL

1146622, at *5; Cedric Kushner Promotions, 533 U.S. at 163 (2001). Plaintiffs' having failed to
                                                   43
prove the existence of an enterprise, under either the Plaintiff Enterprise Theory or the SB Pharmco

Theory, GSK is entitled to summary judgment on Plaintiffs' RICO claims under§ 1962(c). See

/lollis-Arrington, 205 F. App'x at 53 (holding plaintiff must establish the existence of an enterprise

to succeed on a RICO claim under§ I 962(c)).

        Additionally, because they have failed to demonstrate the alleged misconduct satisfies all

the elements of§ I 962(c), Plaintiffs' § 1962(d) similarly fails. See Rehkop, 95 F.3d at 290 (stating

to establish liability under § 1962(d), "the conspiracy if completed, would satisfy all of the

elements of either§ I 962(a), (b), or (c)").

               2.      Fraud and Negligent Misrepresentation (Counts IV & VI)

       ;\Jext, Plaintiffs bring common law fraud and negligent misrepresentation claims. Common

law fraud and negligent misrepresentation are sister claims under Pennsylvania law as the only

difference between them is the mental state the plaintiff must prove to succeed. To prove common

law fraud, a plaintiff must establish:

       (I) a representation; (2) which is material to the transaction at hand; (3) made
       falsely, with knowledge of its falsity or recklessness as to whether it is true or false;
       (4) with the intent of misleading another into relying on it; (5) justifiable reliance
       on the misrepresentation; and (6) the resulting injury was proximately caused by
       the reliance.

Kit v. Mitchell, 771 A.2d 814, 819 (Pa. Super. Ct. 2001). Similarly, to prove negligent

misrepresentation, a plaintiff must establish:

       ( 1) a misrepresentation of material fact; (2) made under circumstances in which the
       misrepresenter ought to have known of its falsity; (3) with an intent to induce
       another to act on it; and (4) which results in injury to a party acting in justifiable
       reliance on the misrepresentation.

Boardakan Rest. LLC v. Gordon Grp. Holdings. LLC. No. 11-5676, 2015 WL 4597970, at *10

(E.D. Pa. July 31, 2015).




                                                  44
          GSK argues Plaintiffs have not shown reliance on any statements GSK made with regard

to the At-Issue Drugs or the Cidra Plant because Plaintiffs "did not consider manufacturing issues"

in deciding what drugs they would include in their formulary. See GSK Mot. 44. Plaintiffs assert

they have produced sufficient evidence of reliance to withstand summary judgment, citing

deposition testimony from their corporate designees and experts that Plaintiffs rely on a drug

manufacturer's assurances that its drugs are manufactured in compliance with cG;\1Ps22 and, if

cGMP violations occur, on the drug manufacturer's assurances and statements that the problem

will be promptly resolved. 23 Plaintiffs also point to evidence of instances where GSK stated the

problems at the Cidra Plant were limited to a small subset of drugs and were being corrected. See,

e.g, GSK Mot. Ex. 67, at I ("GSK says that it closed out the issues related to the warning letter

early in 2003"); Pis.' Opp'n Ex. 67, at GSK-CIDRA-1160348 ("Did this issue affect other GSK

... pro ducts ')1'.'
               . ."o . . . .") .

          GSK' s argument is duplicative of its causation argument. Pis.' Opp 'n 12-13. As the Court

previously noted, genuine issues of material fact exist as to (I) Plaintiffs' consideration of cGMPs

in determining the content of their formulary, and (2) their reliance on GSK's assurances that the

At-Issue Drugs conformed to cGMPs and that the problem's at the Cidra Plant were isolated and

corrected. See supra Section C. These questions must be resolved by the jury. See Astech Int'/,

LLC v. llusick, No. 07-5241, 2010 WL 11553184, at *I (E.D. Pa. Jan. 6, 2010) ("[T]he question

of justifiable reliance is most appropriately left to the jury. Reasonableness of reliance involves all


22
  See, e f?, Pls.' Opp'n Ex. 142, at ~,i 33-41 (stating drug manufacturers are in complete control
of the manufacturing process and third-party payors must rely on the manufacturer's assurances
that their drugs are cGMP compliant); id Ex. 148 (stating "[payers rely] on ... manufacturers to
... ensure that the medications that they distribute meet those standards")
23
   See Pis.' Opp'n Ex. 142, at 1 43 (stating payers "expect that manufacturing problems will be
fixed as quickly as possible because the assurance that medications are produced in accordance
with FDA requirements is necessary for medications to bring value to the market").
                                               45
of the elements of the transaction, and is rarely susceptible of summary disposition.").

Accordingly, summary judgment is denied as to Plaintiffs' common law fraud and negligent

misrepresentation claims.

               3.      Civil Insurance Fraud (Count V)

        Plaintiffs next assert a claim for insurance fraud pursuant to 18 Pa. Cons. Stat.

§ 4117(a)(2}--Pennsylvania's "Insurance Fraud Statute." Section 41 l 7(a)(2) makes it a crime to:

       [k]nowingly and with the intent to defraud any insurer or self-insured, present[] or
       cause[] to be presented to any insurer or self-insured any statement forming a part
       of, or in support of, a claim [containing] any false, incomplete or misleading
       information concerning any fact or thing material to the claim.

Section 41 l 7(g) affords insurers the right to bring a civil action to recover damages for violations

of§ 41 I 7(a)(2). A fact is material "if it concerns a subject relevant and germane to the insurer's

investigation as it was then proceeding, or if a reasonable insurance company, in determining its

course of action, would attach importance to the fact misrepresented." Wezorek v. Allstate Ins. Co.,

;\Jo. 06-1031, 2007 WL 2264096, at *15 (E.D. Pa. Aug. 7, 2007) (citations and quotation marks

omitted).

       GSK argues § 4 I I 7(a)(2) is inapplicable in the instant case because drug manufacturers

"do not make 'claims' for insurance coverage and insurers do not make 'claims' payments to

them." GSK Mot. 44. Plaintiffs assert§ 4117(a)(2) is applicable because it was designed to protect

insurers from any type of material fraud relating to the submission of insurance claims. The Court

notes that authority applying and interpreting § 41 I 7(a)(2) is sparse in this Circuit. The Court

therefore looks to the decision of the United States District Court for the District of Massachusetts

in In re Lupron Marketing & Sales Practices Litigation, No. 01-10861, 2004 WL 2070883, at * 1

(D. Mass. Sept. 16, 2004) for guidance.




                                                 46
        In In re Lupron, the court held a plaintiff insurer could maintain a cause of action pursuant

to § 4117 against a third-party pharmaceutical company where the pharmaceutical company

published an inflated average wholesale price for a drug and encouraged medical providers to

submit claims based on the inflated price. See id at *2. In so holding, the court noted "the intent

of [ § 4117] is to protect insurers from all fraudulent claims, whether directly submitted by an

insured, or submitted at the instigation of a third party not directly involved in the claims process."

Id. Given the broad and remedial nature of§ 4117, the Court is persuaded § 4117 applies in the

instant case. ~oreover, this case is similar to In re Lupron insofar as Plaintiffs allege GSK

fraudulently sold drugs that did not materially comply with cGMP regulations, causing Plaintiffs

to reimburse intermediaries-through claims made and governed by the terms the insurance plans

they administered-for the purchase of the At-Issue Drugs. See also llepps v. Gen. Am. Life Ins.,

No. 95-5508, 1998 WL 564497, at *3 (E.D. Pa. Sept. 2, 1998) ("The fraud may relate to any

statement material to the claim; it need not be a misstatement in the application form."). Therefore,

GSK is not entitled to summary judgment on Plaintiffs' § 4 l I 7(a)(2).

               4.      Unjust Enrichment (Count VII)

       The Court next turns to Plaintiffs' unjust enrichment claim. To prove unjust enrichment

under Pennsylvania law, the plaintiff must prove the following elements: "(I) benefits conferred

on defendant by plaintiff; (2) appreciation of such benefits by defendant; and (3) acceptance and

retention of such benefits under such circumstances that it would be inequitable for defendant to

retain the benefit without payment of value." Sovereign Bank v BJ's Wholesale Club, Inc, 533

F.3d 162, 180 (3d Cir. 2008).

       GSK contends Plaintiffs' unjust enrichment claim fails as a matter of law because they

failed to "quantify the benefit" GSK received from its allegedly improper conduct as Plaintiffs

paid for the At-Issue drugs by reimbursing third-party intermediaries. Plaintiffs assert their unjust
                                                  47
enrichment claim may proceed because "unjust enrichment claims do not require a direct

relationship between the parties." Pis.' Opp'n 39. This case presents an issue similar to Ortho-

McNeil-Janssen Pharmaceuticals, 52 A.3d at 498. In that case, the Commonwealth Court of

Pennsylvania affirmed the dismissal of the plaintiffs unjust enrichment claim where the plaintiff

failed to "quantify the benefit" the defendant received. Id at 513. The Commonwealth Court noted

the plaintiff, who paid for the at-issue drugs by reimbursing healthcare providers, failed to

"identify any fund retained by the drug manufacturer to which a common law equitable remedy

would apply." See id

        Similarly here, Plaintiffs have failed to "identify any fund retained by [OSK] to which a

common law equitable remedy would apply." See id Plaintiffs do not dispute that they did not pay

GSK directly for the At-Issue Drugs. Rather, retail pharmacies purchased prescription drugs from

wholesalers, who had purchased them from GSK. Plaintiffs damages calculation, however, is

premised solely on how much they paid for the At-Issue Drugs through processing the claims from

pharmacies and PB Ms. See Pis.' Opp 'n Ex. 221, at 1 43 ("[T]he appropriate measure of damages

in this matter is the total paid by each plaintiff for the At-Issue Drugs manufactured at Cidra.").

Moreover, Plaintiffs have not produced evidence that the amount they paid in processing claims

from pharmacies and PB:'.vfs is the equivalent of the benefit GSK received. Like the plaintiff in

Ortho-McNeil-Janssen, Plaintiffs have failed to quantify the benefit of its reimbursement

payments that made its way back to GSK. 24 As a result, Plaintiffs' unjust enrichment claim fails

as a matter of law and GSK is entitled to summary judgment on this count. See Ortho-McNeil-

Janssen, 52 A.3d 513.


24
   Plaintiffs' argument that unjust enrichment claims do not require a direct relationship between
the parties is misguided. The mere fact that a direct relationship is not required to sustain an unjust
enrichment claim does not mean Plaintiffs can sustain a claim absent evidence of the unjust benefit
OSK received.
                                                  48
               5.      Breach of Express Warranty and                   Implied    Warranty      of
                       Merchantability (Counts VIII & IX)

       Finally, the Court turns to Plaintiffs' breach of express warranty and breach of implied

warranty of merchantability claims. Both express and implied warranty claims are governed by

Pennsylvania statute. See 18 Pa. Cons. Stat. § 2313 (providing a cause of action for breach of

express warranty); id § 2314 (providing a cause of action for breach of the implied warranty of

merchantable goods). A breach of an express warranty exists where a defendant makes "an actual

affirmation of fact or a promise," the affirmation of fact or promise "formed the basis of the

bargain" between the defendant and the plaintiff, and the product does not conform to that

affirmation of fact or promise. See Jeter v. Brown & Williamson Tobacco Corp, 113 F. App'x

465, 468 (3d Cir. 2004). A breach of the implied warranty of merchantability exists where the

product purchased from the defendant is unfit for its ordinary use. See Wright v. Ryobi Tech., Inc.

175 F. Supp. 3d 439, 455 n.5 (E.D. Pa. 2016). The Court begins with an analysis of Plaintiffs'

breach of implied warranty claims.

       GSK contends Pennsylvania does not recognize breach of implied warranty claims in the

context of prescription drugs. In support of its argument, GSK points to cases where patients are

harmed by using prescription drugs but were precluded from bringing breach of implied.warranty

claims against the drug manufacturer pursuant to comment k to § 402A of the Restatement

(Second) of Torts. In relevant part, comment k provides:

       There are some products which, in the present state of human knowledge, are quite
       incapable of being made safe for their intended and ordinary use. These are
       especially common in the field of drugs. An outstanding example is the vaccine for
       the Pasteur treatment of rabies, which not uncommonly leads to very serious and
       damaging consequences when it is injected. Since the disease itself invariably leads
       to a dreadful death, both the marketing and use of the vaccine are fully justified,
       notwithstanding the unavoidable high degree of risk which they involve. Such a
       product, properly prepared, and accompanied by proper directions and warning, is
       not defective, nor is it unreasonably dangerous.

                                                49
Restatement (Second) of Torts§ 402A cmt. k ( 1965). Pursuant to comment k, courts in this district

have found that breach of implied warranty claims against prescription drug manufacturers are not

viable because "the very nature of prescription drugs themselves precludes the imposition of a

warranty of fitness for 'ordinary purposes', as each individual for whom they are prescribed is a

unique organism who must be examined by a physician who is aware of the nature of the patient's

condition as well as the medical history of the patient.'' Runner v. Bard, 108 F. Supp. 3d 261, 267-

68 (E.D. Pa. 2015) (quoting Makripodis v. Merrell -Dow Pharm, Inc., 523 A.2d 374, 376-77

(1987)).

       Plaintiffs argue Pennsylvania law does not bar implied warranty claims relating to

prescription drugs, pointing to cases where patients are harmed by medical devices and were

permitted to proceed on breach of implied warranty claims against the medical device

manufacturer based on the theory that the device had a manufacturing defect. See Doughtery v.

C.R. Bard, Inc, ;\Jo. 11-6048, 2012 WL 2940727, at *7 (E.D. Pa. July 18, 2012) (permitting breach

of implied warranty claim to proceed where plaintiff alleged a manufacturing defect).

       The parties have not cited, and the Court has not found, any authority addressing implied

warranty claims where, as here, an insurer asserts that a drug manufacturer has breached an implied

warranty that the drug was manufactured in compliance with applicable standards. Much of the

authority the parties cite is inapposite because the decision whether to allow a breach of implied

warranty claim to proceed turns on scenarios where a doctor prescribes a drug or medical device

for the plaintiff and the plaintiff is physically harmed by its use or side-effects, which directly

implicates comment k's guidance. See, e.g., Runner, I 08 F. Supp. 3d at 263 (seeking redress for

injuries sustained during the implementation of a "mesh product" during surgery). This is not the

case here as the issue is whether GSK breached a warranty that the At-Issue Drugs were



                                                50
manufactured in compliance with cGMPs, which therefore rendered them unfit for their ordinary

use.

        Whether Plaintiffs' breach of implied warranty claim is precluded under Pennsylvania law

presents the Court with a close issue with no clear guidance. The instant case, however, is most

analogous to Doughtery v. C.R. Bard, Inc., where the Court determined the plaintiff could maintain

a breach of implied warranty claim based on a manufacturing defect in a medical device, which

allegedly rendered it unfit for its ordinary purpose. See 2012 WL 2940727, at *7. The Doughtery

court reasoned that, because "Pennsylvania law does not preclude a strict-liability claim based on

a manufacturing defect, [there is] no basis for declining to recognize a claim for breach of the

implied warranty of merchantability where it is based on a manufacturing defect." See id. Given

that Plaintiffs' claims here are most analogous to a manufacturing defect claim, i.e., GSK breached

the implied warranty of merchantability that came with the At-Issue Drugs because they were

materially non-compliant with cGMPs, the Court is persuaded by the reasoning in Doughtery.

Therefore, summary judgment will be denied as to Plaintiffs' breach of implied warranty claim.

        Last, the Court turns to Plaintiffs' breach of express warranty claim. GSK argues Plaintiffs

cannot maintain this claim because Pennsylvania does not recognize it in the context of

prescription drugs. See GSK Mot. 44. Federal courts in Pennsylvania are split on whether there is

a viable breach of express warranty claim against manufacturers of prescription drugs and devices.

See Doughtery, 2012 WL 294727, at *8 (collecting cases). In Doughtery, the court found that a

breach of express warranty claim against drug manufacturers exists under Pennsylvania law. Id.

In discussing the issue, the court stated:

       A claim for breach of express warranty thus sounds more in contract than in tort.
       While the reasoning of comment k may prevent certain warranties or promises from
       being implied by law, [there is] no basis for declining to enforce a contractual
       promise expressly and voluntarily made by a manufacturer of prescription drugs or
       devices.
                                                51
Id

        The courts that have found that Pennsylvania law does not recognize a breach of express

warranty claim in the context of prescription drugs or medical devices have relied on the

Pennsylvania Supreme Court's decision in Hahn v. Richter, 673 A.2d 888 (Pa. 1996). See Bell v.

Boehringer Ingelheim Pharm., Inc., No. 17-1153, 2018 WL 928237, at *3 (W.D. Pa. Feb. 18,

2018). In deciding whether a plaintiff could maintain a strict liability failure-to-warn claim, the

Pennsylvania Supreme Court in Hahn held "where the adequacy of warnings associated with

prescription drugs is at issue, the failure of the manufacturer to exercise reasonable care to warn

of dangers, i.e., the manufacturer's negligence, is the only recognized basis of liability." Id

(quoting Hahn, 673 A.2d at 889-90).

       The Court is again presented with a difficult decision with compelling arguments on both

sides and no clear guidance from the Pennsylvania courts. The Court is nevertheless unpersuaded

by the authority relying on Hahn to hold that Pennsylvania does not recognize a breach of express

warranty claim in the context of prescription drugs. Given the Pennsylvania Supreme Court's

caveat in Hahn that negligence is the only basis for liability in cases where "the adequacy of

warnings associated with [a] prescription drug[] is at issue," 673 A.2d at 890 (emphasis added),

the Court declines to broadly interpret and extend the decision in Hahn to the instant case involving

breach of express warranty claims. Rather, like the court in Doughtery, the Court finds "no basis

for declining to enforce a contractual promise expressly and voluntarily made by [GSK]," 2012

WL 294727, at *8, insofar as Plaintiffs seek to establish that GSK made an express warranty




                                                 52
regarding whether the At-Issue Drugs were materially cGMP compliant. Accordingly, summary

judgment will be denied as to Plaintiffs' breach of express warranty claim. 25

CONCLUSION

        For the reasons set forth above, the Court will grant GSK 's motion for summary judgment

in part and deny it in part. Based on the undisputed facts, Plaintiffs' RICO (Counts I - III) and

unjust enrichment (Count VII) claims fail as a matter of law, and GSK is entitled to summary

judgment as to those claims. However, genuine issues of material fact remain as to Plaintiffs' fraud

(Count IV), civil insurance fraud pursuant to 18 Pa. Cons. Stat. § 4117 (Count V), negligent

misrepresentation (Count VI), breach of express warranty (Counts VIII), and breach of implied

warranty of merchantability (Count IX). GSK's motion for summary judgment will therefore be

denied as to those claims.

       An appropriate order follows.



                                                   BY THE COURT:




25
  GSK makes a general assertion that Plaintiffs may not maintain their breach of express warranty
claim because they were not the patients who purchased the drugs from the pharmacies and
therefore are not consumers of the drugs. GSK provides no authority supporting such a narrow
interpretation. ;\1oreover, Plaintiffs have alleged, and produced evidence, that drug manufacturers
provide an assurance that their drugs are manufactured in material compliance with cG~Ps and
Plaintiffs rely on that assurance to determine whether a drug will be covered on their formularies
and subject to reimbursement. This is sufficient to establish a breach of express warranty claim.
See 13 Pa. Cons. Stat. § 23 l 3(a)(2) ("Express warranties by the seller are created as follows: ...
(2) Any description of the goods which is made part of the basis of the bargain creates an express
warranty that the goods shall conform to the description.").
                                                   53
